 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHayward Dodge,Inc.andAutomobileSalesmen'sUnion Local1095,UnitedFood and Commer-cialWorkers, AFL-CIO, CLC. Cases 32-CA-8781 and 32-CA-8941January 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 13, 1988, Administrative Law Judge Jer-rold H. Shapiro issued the attached decision. TheCharging Party filed an exception and a supportingbrief.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HaywardDodge, Inc.,Hayward,California, itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.'The Charging Party has excepted only to the judge's finding that byvirtue of the Respondent's February 19, 1987 written notice to theCharging Party of its intention to implement its last and final contractproposal, the Respondent effectively gave the Charging Party substantial-ly more than 72 hours' notice of its intention to terminate the parties' ex-tension of the collective-bargaining agreement that expired January 31,1987.Daniel F. Altemus, Jr.andKaren Clopton, Esqs.,for theGeneral Counsel.David Miller (Hoyt, Hoyt, & Miller),for the Respondent.David A. Rosenfeld (Van Bourg,Weinberg, Roger, & Ro-senfeld),for the Charging Party.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge. Iconducted a hearing in this consolidated proceeding in1988 on February 9 through 12 and February 16 through17.The hearing was based on unfair labor practicecharges filed by Automobile Salesmen's Union Local1095 (Union),' and on an amended consolidated com-plaint,2 issued on behalf of the General Counsel of the'The charge was filed in Case 32-CA-8781 on Mar. 17, 1987, in Case32-CA-8941 on May 20, 1987.2 The amended consolidated complaint issued January 12, 1988, andwas further amended at the hearing.National Labor Relations Board(Board)by theBoard'sRegionalDirector for Region32,whichalleged thatHayward Dodge,Inc. (Respondent)was engaging inunfair labor practiceswithin the meaning of Section8(a)(1), (3), and(5) of the National Labor Relations Act(Act). Respondent,in its answer to the amended consoli-dated complaint,denied the commission of the allegedunfair labor practices.3The amended consolidated complaint,asamendedduring the hearing, alleges Respondent violated Section8(a)(1) of theAct,whenin early December 1986 itsSalesManager Basil Lamaestra threatened employees itwould be futile for them to support the Union,and whenitsGeneral Manager Mark Lane engaged in the follow-ing conduct:During the period from December 1986through January 1987 told employees Respondent in-tended to get rid of the Union;about December 19, 1986,and February2,1987,threatened employees with dis-charge if they supported the Union;about January 5 andMarch 11,1987, threatened employeeswithonerousworking conditions if they supported the Union; aboutJanuary 30,1987, threatened to retaliate against employ-ees if they supported the Union;about February2, 1987,prohibited employees from talking with other prounionemployees and promised employees benefits if they re-frained from supporting the Union;and, about February3,1987,questioned employees about the union sympa-thies of other employees and solicited and directed em-ployees to report the union sympathies of other employ-ees.The amended consolidated complaint also alleges that"[c]ommencing on or about September 17, 1986, andcontinuing thereafter until on or about May 1, 1987 Re-spondent`flooded' its sales floor by hiring inexperiencedsalesperson employees and by increasing the size of itsworkforcefrom approximately 20 to approximately 30employees,for the purpose of decreasing individual em-ployees' commissions and in order to cause the termina-tion of employees,"and further alleges that Respondentengaged in this conduct because its employees joined orsupported the Union and that by engaging in this con-duct Respondent violated Section 8(a)(3) and (1) of theAct.Lastly,the amended consolidated complaint,as amend-ed at the hearing, alleges Respondent has refused to bar-gain within the meaning of Section 8(a)(5) of the Act, asfollows: aboutApril 1,1987, and about September 1,1987, Respondent unilaterally implemented the terms andconditions of employment set forth in its February 19,1987 collective-bargaining proposal made to the Unionand implemented that proposal at a time when the par-ties' collective-bargaining negotiations had not reached alawful impasse; since September 1, 1987, and continuingto the date of the hearing in this case,Respondent hasunilaterally changed the terms and conditions of employ-ment of its employees represented by the Union and en-3 In its answer Respondent admits it is an employer engaged in com-merce within the meaning of Sec. 2(6) and(7) of the Actand meets theBoard'sapplicablediscretionary jurisdictional standard.Also, in itsanswer, Respondent admits that the Union is a labor organization withinthe meaningof Sec. 2(5) of the Act.292 NLRB No. 55 HAYWARD DODGEgaged in this conduct without affording the Union an opportunity to bargain, and, by its overall acts and conduct,including the above described unilateral conductand the above described alleged 8(a)(1) and (3) violations,Respondent has engaged in bad faith bargainingwith the UnionOn the entire record from my observation of the demeanor of the witnesses, and having considered theposthearing briefs filed by the parties,4 I make the followingFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA The SettingRespondent, a wholly owned subsidiary of the Tashacorporation, is a California corporation with its place ofbusiness in Hayward California, where it is engaged inthe sale and service of motor vehicles Respondent is oneof approximately 14 motor vehicle dealerships ownedand operated by the Tasha corporation Hank Kahacaturian also known as Hank Turian is the owner andpresident of the Tasha corporationDuring the time material, the responsibility of operating Respondent was delegated by Tunan to Mark Lanewho from September 6, 1986, until July 9, 1987, was Respondent'svicepresidentand its general managerDuring this period Basil Lamaestra was employed byLane as Respondents sales managerRespondent sanswer to the amended consolidated complaint admitsthat Lane and Lamaestra were agents of Respondent andsupervisorswithin the meaning of Section 2(11) of theActSince 1972 the Union has been recognized by Respondent as the exclusive collective bargaining representative of Respondents salespersons Respondent and theUnion have entered into a series of collective bargainingagreements covering the salespersons, the most recent ofwhich was effective from February 1, 1984, through January 31 1987 (the 1984-1986 agreement) On December23 1986 and on a number of other dates thereafter representatives of the Respondent and the Union met for thepurpose of negotiating a collective bargaining agreementto succeed the 1984-1986 agreement but were unable toreach a new agreementB The Alleged 8(a)(1) Violations1Lamaestra s comments to BarichThe complaint paragraph 6, alleges Respondent violated Section 8(a)(1) of the Act on December 3 and 41986when Sales Manager Lamaestra threatened employees it would be futile for them to join or support theUnion In support of this allegation the General Counselrelies onWarren Barich s testimony Barich was hired byRespondent on December 3 as a salesperson He was4On April 19 1988 Respondent submitted aMotion to File ReplyBrief and on April 26 1988 counsel for the General Counsel filed anopposition to this motion Respondents motion is denied435hired by Lamaestra who worked with him previously atanother dealershipBarich testified that the day Lamaestra asked him tocome to work, Lamaestra informed him that the Unionrepresented the salespersons, but not toworry about theunion or being in the union because we don t plan tohave it around hereBarich further testified that thenext day, when he began work for Respondent while inthe sales office talking with Lamaestra about his jobdutieshe told Lamaestra that one of the girlsmentioned to him he had to join the Union Barich questioned Lamaestra about joining theunionBarich testifeedLamaestra responded by telling him not to worryabout going to the Union and joining it `because wedon't plan on having them here, we re going to blowthem out anywayLamaestra testified he hired Barich He did not testifyabout the above described remarks Barich attributed tohim Nonetheless, I have discredited Barich's testimonybecause his testimonial demeanor was poor and his credibilitywas impugned by his 1982 grand theft misdemeanor conviction,5 and was further impugned by the factthatwhen he filled out his employment application forhis job with Respondent, he falsely wrote he had neverbeen convicted of a crime 6 Also, as I have found infra,Barich falsely testified about other matters of significancein this proceeding Lastly, in evaluating Barich s credibility it is relevant that he had reason to be hostile towardRespondent because Respondent discharged him and hebelieved his discharge was unjustified It is for these reasons that I have discredited Banch s above described testimony I therefore shall recommend that this allegationbe dismissed in its entirety2 Lane s comments to CooperThe General Counsel contends Respondent violatedSection 8(a)(1) of the Act when late in January 1987 jobapplicant Michael Cooper was told by Respondents generalmanager, Lane that Respondent was trying to getrid of the Union This contention is not encompassed bySThe California Penal Code defines grand theft in substance as thetaking of over $400 in money labor or real or personal property6 Lamaestra credibily testified he did not know about Banch s criminalconviction I reject Barich s testimony that Lamaestra knew about hisconviction In any event when Banch falsely wrote on his employmentapplication that he had not been convicted of a crime there is no evidence that he relied on anything Lamaestra said'The sole evidence that Lamaestra indicated to employees other thanBanch that Respondent intended to get rid of the Union is the testimony of salesperson Howard Mundey that in mid March 1987 at a salespersonsmeetingLamaestra told the salespersons he was unhappy abouthaving to take off from work that day to attend a meeting with theUnion for contract negotiations but for the salespersons not to worry because the union is not going to be here and he did not want the Unionto tell him how much he was supposed to pay his employees Howeverwhen asked on direct and cross examination to repeat his testimonyMundey significantly failed to include the portion of his prior testimonyinwhich he attributed to Lamaestra the words the union is not going tobe here I also note Mundey s testimony is inherently implausible because it is undisputed that Lamaestra had absolutely nothing whatsoeverto do with the contract negotiations between Respondent and Union hewas not one of the Respondents negotiators did not attend a single negotiation session and was apparently never consulted by managementaboutRespondents bargaining position 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe complaint's allegations,but I have considered it be-cause the matter was fully litigated.Late in January 1987 Cooper, in response to a newspa-per advertisement, applied for a job with Respondent asa salesperson.He testified he went to the Respondent'splace of business and, after filling out a job application,was interviewed by General Manager Lane. During theinterview,when Cooper asked "if this was a unionstore," Lane, according to Cooper, answered by stating,"it's kind of up in the air. We're trying to get the fuckingunionout of here right now."Lane testified he did not recall interviewing Cooperfor a job and testified that when job applicants came tobe interviewed that he did not conduct the interviews,which were conducted by one of Respondent'ssalesmanagers.Lane further testified he never made theabove-described remarks attributed to him by Cooper.I credit Lane's testimony because: (1) Lane's testimoni-aldemeanor, which was good, was better than Coo-per's;" (2) Lane was no longer employed by Respondentwhen he testified, having been discharged several monthsprior to the hearing,and asa result of the discharge,which angered him, appeared to be a disinterested wit-nesswith nobiasin favor of Respondent;9 and (3) Lane'stestimony that job applicants, such as Cooper, wereinterviewed by one of Respondent's salesmanagers andnot by him, was corroborated by Sales Manager Lamaes-tra's testimony. It is for these reasons that I creditedLane's above-described testimony. I therefore find theGeneral Counsel's contention that Lane told Cooper Re-spondent was trying to get rid of the Union is not sup-ported by credible evidence.3.Lane's comments to Parry, Frye, Mundey, andBarichThe amended consolidated complaint alleges thatthroughGeneralManager Lane Respondent violatedSection 8(a)(1) of the Act by engaging in the followingconduct:During the period from December 1986through February 1987 threatened employees Respond-entwould get rid of the Union (complaint par. 7(a));about February 2, 1987, threatened to discharge employ-ees if they joined or supported the Union (complaint par.7(b)); and, about February 2, 1987, prohibited employeesfrom talking with other employees because of their unionactivities,and promised employees benefits if they re-frained from engaging in union activities(complaint par.7(f)). In support of these allegations the General Counselrelies on the testimony of Warren Barich, Edward Frye,and Howard Mundey.Mundey,an inexperienced automobile salesperson, washired by Respondent on February 2, 1987, as a salesper-son.He testified that on February 2, with two other in-experienced salespersons-Brian Parry and Ed Frye-8 Lane generallyimpressed me as a sincere witness who,despite thepassage of time whichhad obviously dulled his memoryabout certainmatters, was conscientiously attemptingto recall the events hewas ques-tioned about.8 I note that at one point during the hearing,Lane,with obvious sin-cerity, testified, "Ihad done no preparation prior to comingto this trial. Ireallydon't care one way or another and did notcare about [Respond-ent]. I reallyhave notrue feelings."who were also hired thesameday, he met with GeneralManager Lane in the presence of Sales Manager Lamaes-tra and Crew Chief Barich, at which time Lane intro-duced everyone and welcomed Frye, Mundey, and Parryto Respondent's employ. Mundey's testimony about whatwas stated by Lane during this meeting, follows.Lane, immediately after introducing everyone and wel-coming Frye, Mundey, and Parry, told them Respondentwas in the middle of union negotiations but for Frye,Mundey, and Parry not to worry about the negotiationsbecause the Union "probably would not be here, he wasgoing to blow [the Union] out." Lane then stated thatFrye, Mundey, and Parry were the "new wave" of sales-men because they were going to have the unique oppor-tunity to be trained by Chrysler at a Chrysler trainingschool, and told them that if they followed his instruc-tion they would have a job for life, but if they did notfollow his instructions he would "blow [them] out, hewould burst [their] bubbles."Lane,according toMundey, also told them their salary would be $1500 amonth plus commissions and told them not to worryabout the older salesmen, whom he referred to as the"old timers," because he stated "he was going to blowthem out" and instructed Frye and Parry not to associatewith the "old timers" because the "old timers" wouldgive them bad sales advice and explained that he hadcertain standards he wanted his salespersons to followand the older salespersons did not follow his standards.More specifically, Lane explained he wanted his salesper-sons to be "go getters" and to go out and meet custom-ers,whereas, the older salespersons in Respondent'semploy just sat back and waited for customers to cometo them. Lane stated he wanted to train Frye, Mundey,and Parry to sell cars his way, which was a more aggres-sive way than the older salespersons were using.Mundey further testified that after the above-describedFebruary 2 orientation meeting that he, Parry, and Fryeattended a Chryslertrainingschool for 2 days and whenthey returned to Respondent's premiseslater that weekto work, that Laneagain metwith them10 and told them"if you guys are ready to sell cars over the weekend thathe would guarantee [them] the $1500" and also toldthem "not to talk to the other salesmen and just to hangout in our tight little group."11Frye, an inexperienced automobile salesperson, who,likeMundey, was hired on February 2, 1987, testified heattended the February 2 orientation meeting in Lane'soffice with Mundey, Parry, and Barich, and further testi-fied that later during the week, after having attendedtrainingschool, he was present at another meeting inLane's office with Mundey, Parry, and Barich. He was10 According to Mundey neither Lamaestra nor Barich was present atthis meeting.11Mundey testified it was never indicated to him that the monthlydraw advanced to him against his commissions would be less than $1500.This testimony is false because prior to his February 2 meeting with Lanehe was given a document by Respondent to read and sign, entitled "com-pensation plan," which he in fact signed and which stated, among otherthings, that his monthly compensation would be $1000 as called for bythe Respondent's contract with the Union,the 1984-1986 agreement. It isundisputed that Mundey, as well as Frye and Parry, were in fact paid$1000 a month as calledforby the 1984-1986 agreement. HAYWARD DODGEunable to recall whether Lamaestra was present at eitherof these meetings and was unable to differentiate between the two meetings with respect to what LanestatedFrye s testimony concerning these meetings followsLane told Frye Mundey, and Parry that the reasonthey had been hired was because Lane wanted to getrid of some of the deadwood in the dealershipHe toldthem they would learn to sell cars and work withBarichwho would be their crew chief Lane also instructed them to deal only with Barich and not to associate with the other salespersons he stated they should becordial to the other salespersons but not to get buddy,buddy" with them Lane also stated that when Frye,Mundey, and Parry returned from training school, ifthey were ready to sell cars by that weekend he wouldguarantee them $1500 a month but if they needed moretime he would guarantee them $1000 a month and explained that the faster they qualified as salespersons themore money they would earn He told them they wereto do things his way, that he wanted them to be aggressive salespersons and stated that the other salespersons inRespondents employ, whom he had previously referredto as deadwood, were not aggressive and as a resultwere not selling cars Lane assured Frye, Mundey andParry that if they did things his way, they would have ajob for lifeFrye also testified that at one point during one of thesetwo meetings, either himself,Mundey or Parry askedLane a question about the Union He testified he did notremember the question or which of them asked it buttestified that Lane answered,don t worry about joiningthe Union because he intended to blow the Union out ofthereThis was Lanes only reference to the Union ateither meetingBarich, who began work for Respondent on December3 1986 and was employed as a salesperson and then as acrew chief in charge of a crew of salespersons 12 testifeed that at the February 2 orientation meeting, at whichSalesManager Lamaestra was present only briefly thatLane made the following statements to newly hiredsalespersons FryeMundey and Parry Lane explainedto them he was the great motivator and would guarantee them $1500 a month" 3 and stated he did not wantthem talking to any of the union people out thereandwarned them that if talked to the union peoplehewould burstFrye s,Mundey s and Parry s bubbleand they d be out and told Frye, Mundey and Parrythatwe were going to blow the union out and alsotold them they might be going to schoolBarich also testified that immediately after the abovedescribed February 2 orientation meeting that Lane, inLamaestra s presence explained to Barich that Lane s12 There is no contention that Banch as a crew chief was a supervisorwithin the meaning of Sec 2(11) of the Act13 Banch testified that during this time period the monthly guaranteefor all salespersons was $1500 This testimony was incorrect because theundisputed evidence is that during this period Respondent pursuant tothe terms of its 1984-1986 agreement with the Union paid $1500 a monthonly to those salespersons in its employ for more than 90 days and paidits new hires $1000 It is undisputed that Frye Mundey and Parry werepaid$1000 a month437reason for not wanting Frye, Mundey or Parry talkingwith the union workers was Lane did not want them[referring to FryeMundey, and Parry] joining the unionand he did not want the other guys knowing about it [referring to the fact that FryeMundey and Parry had notjoined the union]Barich further testified that after FryeMundey andParry had attendedtrainingschool that Lane later thatweek, in Barich s presence met with them briefly beforethey went to work and told them they would be working on Barich s crew and to keep away from the unionpeopleLastly, Barich testified that sometime between his dateof hire on December 3, 1986 and the middle of December 1986, that Lane, in Lamaestra s presence told Barichthey were going to blow the fucking union outRespondentsgeneralmanager,Lanewho assumedthat position on September 6 1986, testified he met withFryeMundey and Parry a few days after their hire andafter they had attended the Chrysler training school andthat neither Lamaestra nor Barich were present duringthismeeting,which lasted approximately 10 minutesLane s description of what took place at thismeetingfollowsLane welcomed Frye, Mundey, and Parry and wishedthem luck and told them they should not hesitate tospeak tothe salesmanager if they had questions and explainedRespondents remuneration plan In this lastregard he explained to them among other things theywould be paid $1000 a month as a draw against theircommissionsand after they had been employed forawhile this would be increased to $1500 which was themaximum draw He told them they were professionaland asprofessionals they were responsible for waiting oncustomers in a professionalmanner andadvised them tosteer away from thosesalespersonswho did not have agood attitude or a good perspective about selling carsbut to associatewith those salespersonswho theythought could help them In order to determine whichsalespersons were the top producers Lane advised themto look at the number of cars sold by Respondents severa! salespersonswhich figures were posted periodicallyon Respondents salesboard and to talk to the salespersonswith high productivity and learn the reason fortheir successLane also instructed them not to congregateingroupsbecause customers did not like to seegroups ofsalespersonscongregatingin an areaand toldthem they should circulate around the dealership andthat once a customer came onto the premises to be sureto bring the customerintothe area of the sales floorwhere the sales offices were located Lane stated thatonce they became skilled automobile salespersons therewould be a future for them forlife in selling cars in anypart of the country or in any city Lane denied tellingthem they might have a job for life with Respondent orwords to that effectLane testified that neither at this meeting nor at anyother time did he tell Frye, Mundey, or Parry or any ofthe othersalespersonsthat hewas goingto blow theunionout or say words to that effect Rather Lane testifeed he did not speak to employees about the Union be 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause Marcia Hoyt, Respondents lawyer, instructed himnot to say anything to the salespersons about the Unionand not to talk about the Union with the employees andfurther instructed him that if employees asked him aquestion concerning the Union that he should refer themto their union representative Lane testified he followedHoyt s instructionsRespondentssalesmanagerLamaestra, testified henever attended a meeting that Lane had with Frye,Mundey, and Parry but that the only employee meetingshe attended were the usual sales meetings, which involved all the salespersons He further testified he neverheard Lane tell Frye Mundey, or Parry they would bepaid $1500 a month as a draw against their commissionor tell them or any of the other salespersons that theUnionwould be blown out or tell employees not toassociate with older salespersonsFor the reasons set forth immediately below, I rejectthe above described testimony of Frye, Mundey, andBarich insofar as it relates to the complaints unfair laborpracticeallegationsThe testimonial demeanor of Lane and Lamaestra,which was good, was better than the testimonial demeanor of Frye, Mundey, or BarichLane, as I have discussed supra, having been abruptlydischarged by Respondent and having been angered byhis discharge was a disinterested rather than a witnessbiased in favor of RespondentLane s testimony that he did not engage in any of thealleged illegal conduct attributed to him was corroborated in substantial part by the testimony of Sales ManagerLamaestra, whose testimonial demeanor was goodAs I have discussed in detail supra the credibility ofBarichwhose testimonial demeanor was poor was further impugned by his grand theft conviction and the factthat he lied about that conviction when he applied forwork with RespondentBarich Frye and Mundey were not truly disinterestedwitnessesThey were discharged by Respondent andsubsequent to their discharges when they submitted affidavits to the Board during the investigatory stage of thiscase had reason to believe that if the Board determinedthe Union s unfair labor practice charge was meritorious,that they would be named as discriminatees 14Barich s testimony that Lane told him the reason hedid not want Frye, Mundey or Parry to talk with theunion workers was that Lane did not want them to jointhe Union and did not want the union workers to knowthat they had not joined the Union is inherently implausible because it is undisputed that the salespersons hiredby Respondent during the time material including Frye,Mundey, and Parry, were each told by Respondent thatpursuant to the contractual union security clause theywere required to join the Union and were instructed byRespondent to go to the Union for that purpose14 In factBanch Fryeand Mundey among other terminated salespersonswere named as discriminatees in the initial complaint issued on July31 1987 inthis proceedingHowever as a result ofa furtherinvestigation by theBoard sGeneral Counselthe Board s RegionalDirector byOrder dated November 18 1987 withdrewthe allegationsof the coinplaint that named BarichFrye andMundey as discriminateesFrye s,Mundey s, and Barich s testimony that Lanetold FryeMundey and Parry, at an orientation meeting,thatRespondent intended to blow the Union out, wasnot mutually corroborative and differed in certain significant respectsMundey testified that after introducing everyone and welcoming Frye, Mundey, and Parry thatLane brought up the topic of the Union by stating Respondent was in the middle of union negotiations butthatMundey, Frye, and Parry should not worry aboutnegotiations because the Union probably would not bethere because Lane was going to blow the Union outOn the other hand, Frye testified that either Frye orParry or Mundey asked Lane a question about the Unionand Lane answered that question by stating that Frye,Mundey and Parry did not have to worry about joiningthe Union because he intended to blow the Union out 15Barich s testimony concerning this subject is that at somepoint during the orientation meeting, Lane explainedthatwe were going to blow the union outBarich didnot state the context in which Lane supposedly expressed this remarkMore specifically, Barich did notcorroborateMundey's testimony that Lane made thisstatement in the context of remarking about the Respondent s contract negotiations with the Union nor didBarich corroborate Frye's testimony that it was made inthe context of Lane remarking that the three newly hiredsalespersons did have to worry about joining the UnionFrye s,Mundey s and Barich s testimony concerningLane s statement that Frye, Mundey and Parry shouldnot talk or associate with the other salespersons employed by Respondent was not mutually corroborativeand differed in certain significant respectsMundey testifledLane told them not to associate with the oldtimersand that the reason he did not want them to associatewith theold timerswas those salespersonswould give them bad sales advice and Lane had certainstandards he expected his salespersons to follow and theold timers did not follow those standards and went on toexplain that the old timers were not aggressive enoughFrye testified Lane told them only to deal with Barichand not to associate with the other salespersons andstated that while it way -4ll right for them to be cordial tothe other salespersons not to get buddy buddywiththemAccording to Frye although Lane at anotherpoint during the meeting criticized the salespersonswhom Lane referred to as deadwood as not being aggressive enough Lane did not, as Mundey testified givean explanation for his instruction that Frye, Mundey, andParry not associate with the deadwoodBarich testifled that when Lane told Mundey Frye, and Parry notto associate with the other salespersons that Lane did notrefer to them as `old timersasMundey testified, or as15 Frye s testimony that Lane statedthatFryeMundey and Parry didnot have to worry about joining the Union because he intended to blowthe Union out warrantsthe inferencethat the question to which Lanewas responding was whether Mundey Frye and Parry were obligatedto join the Union As I have noted supra it is undisputed that during thetime material all of Respondents new hires were instructed by Respondent that they were obligated under the contractual union security clauseto join the Union and were asked by Respondent to go to the Union forthat purpose Under the circumstances Frye s testimony which was notcorroborated by either Frye or Banch is inherently implausible HAYWARD DODGE439deadwood, as Frye testified, but testified that Lane referred to them as union people, and further testifiedLane told Frye, Mundey, and Parry that he did notwant them talking to any of the union people out thereand to keep away from the union people and warnedthat if they spoke to them that he would burst Frye s,Parry s, and Mundey s bubble' and they would be terminatedNeither Frye nor Mundey testified that Lanethreatened them with reprisals, including termination, ifthey spoke with other salespersons Also unlike Mundey,who testified that Lane explained that FryeMundey,and Parry should not associate with other salespersonsbecause he feared they would be given bad sales advice,Barich testified that Lane gave no explanation during theorientation meeting for this instruction, but testified thatimmediately after the meeting Lane explained to Barichhe did not want the three inexperienced new hires to talkwith the union workers because he did not want themto join the Union and did not want the other salespersons to know that they had not joined the Union As Ihave noted supra, Barich's testimony in this respect is inherently implausibleIt is for the above reasons that I find there is no credible evidence to support the alleged violations of Section8(a)(1) of the Act set forth in paragraphs 7(a) and (f) ofthe amended consolidated complaint 16 and of that partof paragraph 7(b) alleging that on or about February 2,1987,Respondent threatened to discharge employees ifthey joined or supported the Union 17 1 therefore shallrecommend the dismissal of those allegations4 Lane s conversation with BarichThe complaint paragraph 7(g), alleges in substancethat on or about February 3, 1987,Respondent throughGeneralManager Lane violated Section 8(a)(1) of theAct byinterrogating employees about their union activities and the activities of other employees and by directing and soliciting employees to report about the unionactivities of other employees In support of this allegaLion the General Counsel relied on Barich s testimonyBarich testified that a few days after February 2 1987he walked into Lane s office and interrupted a conversation between Lane and Sales Manager Lamaestra andLane asked Barich and Lamaestra if there was a strikehow many people they thought would stop work andsupport it Barich answered that probably approximately16 The General Counsel in his posthearing brief does not contend thereis evidence to support the part of par 7(f) alleging that on or about February 2 Lane promised employees benefits if they refrained from engagmg in unionactivities In this respect I note that even if I were to creditthe testimony of the General Counsels witnesses it would not establishthat in offering to pay Mundey Frye and Parry $1500 a month ratherthan the $1000 they were entitled to under the terms of the 1984-1986agreement that the increased amount of money was offered to them inthe form of a promise of increased benefits if they refrained from engagmg in unionactivities In any event as I have found supra Lane crediblydenied offering them a guarantee of $1500 a month17 Regarding the other portion of par 7(b) which alleges that on orabout December 19 1986 Lane threatened to discharge employees ifthey joined or supported the Union the General Counsel in his posthearmg brief does not point to any evidence supporting this allegation andmy examination of the record fails to reveal such evidence I thereforeshall recommend the dismissal of that allegation10 salespersons would strike 18 When Lane asked whetherBarich knew this for sure, Banch asked if Lanewanted him to find out, and Lane told him to "go findoutBarich then left Lane's office and went to the salesfloor and spoke individually to each of the approximately 15 salespersons on the floor at that time and askedeach of them `how their feelings were and just what doyou think about this union thing and what do you guysthink about the strikeBarich testified that some ofthose he questioned indicated they would support astrike and others indicated they would continue to workAfter he finished questioning the salespersons, Barich testified he returned to Lane's office and told Lane that approximately 9 or 10 salespersons whom he had questioned had indicated they would support a strike Laneasked for their names Barich asked if Lane would ratherhave him write out the names Lane answered in the offirmative, so Barich wrote out the list of the names ofthose salespersons whom had indicated they would support a strike and gave this list to LaneLane testified he did not instruct anyone to find outwhich employees would strike and Lamaestra testifiedthat there was no discussion in his presence betweenBarich and Lane about which employees would go outon strikeIdo not believe Barich s above testimony because histestimonial demeanor was poor and, as discussed supra,Barichwas not a disinterested witness and, besideshaving poor demeanor his credibility was further impugned by his grand theft conviction and the fact he liedabout that conviction when he applied for work withRespondent Also when Lane testified he did not instructanyone to find out which employees would strike andwhen Lamaestra testified there was no discussion between Lane and Barich in his presence about which employees would go out on strike, Lane s and Lamaestra stestimonial demeanor was good It is for the above reasons that I find there is no credible evidence to supportthe alleged violations of Section 8(a)(1) of the Act setforth in paragraph 7(g) and therefore shall recommendthe dismissal of those allegationsThe complaint at paragraphs 7(c) and (e) alleges insubstance that Respondent through General ManagerLane violated Section 8(a)(1) of the Act on or aboutJanuary 5 and March 11 1987 when it threatened employees it would impose more onerous working conditions if they joined or supported the Union, and on orabout January 30, 1987 when it threatened to retaliateagainst employees if they joined or supported the UnionIn his posthearing brief counsel for the General Counselmakes no contention there is any evidence to provethe allegations encompassed by paragraphs 7(c) and (e)of the complaint and my review of the record has failedto uncover such evidence I therefore shall recommendthat these allegations be dismissed18 Barich stestimony is silent whether Lamaestra answered Lanesquestion 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC TheAlleged 8(a)(3) and(1)Violationsasedwitnessinview of his discharge by RespondentAlso when he submitted his affidavit to the Board duringthe investigatory stage of this case, he had reason to beheve that he would benamed asa discriminatee, if therewas meritto the Union s unfair labor practice chargesFor all the aforesaidreasons,Ido not believe Barich stestimonyBarich alsotestified that in December 1986 during thefirst 2 weeks of his employment, he was with Lane andLamaestra discussing a strike that had occurred at anotherdealershipwhereLamaestra and Barich hadworked several years previouslywhen Lane askedBarich how he thought things would go if there was astrike at Respondents place of business Barich testifiedhe told Lane he thought it would notcauseany problemThen, when asked by counsel for the General Counsel ifthere was a discussion during this conversation about thetacticsRespondent would use if there was a strike,Barich testified there was such a discussion but testifieditwas difficult for him to recall what was said and thatallhe could remember about the discussion waswetalked about how it went and how we thought we wouldmake it here, probably the same wayHowever, on further reflection Barich testified that the words used byLane during the conversation had something to do withfirstof all hiring people, green peas as he called themwhich were new people who did not know anythingabout the business and getting the crews going and putting the guys on edge and having most of them leaveWhen asked if he could remember anything else that wassaidduringtheconversationBarich testified,I inhaving a hard time remembering Like I say it s been ayearand testified he was not able to recall what elsewas said Neither Lane nor Lamaestra were questionedabout the above described remarks attributed to LaneNonetheless, I do not believe Barich s testimony His testimonial demeanor was poor and as I have discussedsupra he was not an unbiased witness and his credibilitywas impugned by his grand theft conviction and the falsification of his employment applicationMoreover it isevident from the way in which Barich s testimony wasgiven that he had a very poor recollection of what Lanesaid during the meeting in question Also his testimonythatLane mentioned something about hiring inexperienced salespersons in order to put the other salespersonson edge and cause them to quit makes absolutely nosensebecause Lane as Barich testified was supposed tohave stated that this was one of the tactics Respondentwould use if the salespersons stopped work in support ofthe Union s strikeRespondents salespersons are represented by theUnion for purposes of collective bargaining The amountthey earn depends on the number of motor vehicles theysell inasmuch as their earnings are based on the commislion they receive for each motor vehicle they sell As Ihave noted supra the 1984-1986 agreement between Respondent and the Union was scheduled to expire on January 31 1987 and despite meeting on a number of occasionsfrom December 23, 1986, through April 2, 1987the parties were unable to negotiate a successor agreemerit1The evidenceThe amended consolidated complaint alleges that commencingon or about September 17 1986 and continuinguntil on or about May 1, 1987, Respondent flooded itssalesfloor by hiring inexperienced salespersons and byincreasingits salesforce from approximately 20 to approximately 30 salespersons, and alleges Respondent didthis for the purpose of decreasing employees commissions and to cause the termination of employees, and further alleges Respondent engaged in this conduct becauseof its employees union membership and activities, thereby violating Section 8(a)(3) and (1) of the Act The evidence pertinent to this allegation is set forth in this sectionIn support of this allegation as well as the allegationsthatRespondent independently violated Section8(a)(1),theGeneral Counsel presented evidence, described indetail supra, that Sales Manager Lamaestra told salesperson Banch that Respondent did not intend to have theUnion represent its salespersons and intended to blowout the Union, that General Manager Lane told applecant Cooper Respondent was trying to get rid of theUnion, that Lane told salespersons BanchMundey,Frye, and Parry that he intended to blow out theUnion and warned Frye Mundey and Parry that hewould terminate them if they talked to any of the salespersons represented by the Union For the reasons setforth supra I rejected this evidenceLikewise, I do not believe Barich s testimony that heoverheard Lane admit that Lane was flooding thesalesfloor with too many salespersons for the purpose ofcausing salespersons to quit and do not believe his further testimony that Lane told him if there was a strike,Lane intended to hire inexperienced salespersons for thepurpose of 'putting the guys on edge and having most ofthem leaveMy reasons for disbelieving Barich s testimony followsBarich testified that a week before his March 15, 1987discharge he had just finished talking on the telephonein one of the sales offices immediately adjacent to thesalesfloorwhen the following occurred He observedLane and another man standing directly in front of Barich s office approximately 20 feet from where Barich wassittingBarich had never seen this man before and didnot know his name Barich testified he observed Lanebend his head toward the stranger so as to preventothers from hearing what he was saying, but that nevertheless Barich overheard Lane statewhat I in doing iskeeping the floor flooded out so that hopefully theseguys will quitatwhich point according to Barich,both Lane and the man he was talking to observed thatBarich was looking in their direction so they walked offto the side and Barich was unable to hear anything elsethatwas said Lane, whose testimonial demeanor wasbetter than Barich s, specifically deniedmaking theremark attributed to him As I have discussed in detailsupra the credibility of Barichwhose testimonial demeanor was poor, was further impugned by his grandtheft conviction and the falsification of his employmentapplicationAlso as discussed, Barich was not an unbi HAYWARD DODGEDunng the first 7 months of 1986, Respondent soldsubstantially fewer motor vehicles than in 1985 and waslosingmoney in 1986, whereas in 1985 it had made aprofitInAugust 1986, to remedy this situation, Respondent s owner hired as Respondents vice presidentand general managerMark Lane an experienced salesmotivator with a history of success in increasing the salesof automobile dealerships Lane assumed his position asgeneral manager the first week of September 1986 andsubsequently instituted a program to stimulate sales Thisprogram included increased cash bonuses and incentives,sales contests, better work schedules, salespersons wererelieved from performing nonsales duties, a customer relationsmanager was employed, the hours of the servicedepartment were extended in an effort to encourage customers to buy cars from Respondent, training programswere improved and guest speakers spoke to the salespersonsabout the products they were selling Also in aneffort to attract more customers, Lane substantially increased the Respondents inventory of automobiles andsubstantially increased the advertising budgetDuringthe period from September 1986 through January 1987Respondent spent approximately $55,000 a month for advertising and during the months of February and March1987 more than doubled this expenditure, spending approximately $125,000 in each of those months for advertisingIn November, when the value of Respondent's inventory of motor vehicles totaled between $4 and $5 million,Lane placed orders for additional motor vehicles soas to increase the inventory to $6 5 million These newcarswere delivered from the manufacturer during theperiod from December through February 1987Lane s campaign to increase the sales of the dealershipwas a success During the 8 months prior to Lane s employment, January through August, Respondent sold1427 units or an average of 178 3 a month whereas fromSeptember through December it sold 956 units or an average of 239 a month In fact during Lane s tenure ofemployment-September 1986 through June 1987-Respondent ranked as the number one Dodge dealership inNorthern California in terms of the number of motor vehicles it sold 19 However Respondent still lost moneyDuring the calendar year 1986 it lost over $462 000 andlostmoney during the majority of the months in whichLane was employed It was Lane s inability to operatethe dealership at a profit, which resulted in June 1987 inhis dischargeIt isundisputed that Lane wanted his salespersons tobe aggressive in their dealings with customers and feltthat some of the salespersons who were there when hebecame general manager were not aggressive enough intheir sales techniques and was unhappy about this It isalso undisputed that Lane's belief that high volume salesrequired aggressive salespersons was a belief he had heldfor several years and which he felt was responsible for19 Dunng the period from September 1986 through May 1987 Respondent sold the following number of motor vehicles September-249October-226November-200 December-281 January-169 February-193 March-209 Apnl-172 and May-187 I note that Decemberwas an abnormally high month for sales because of the change in Federaltax laws effective the next year which encouraged customers to purchasetheir new cars before the end of the 1986 tax year441his previous successes in selling automobiles at otherdealershipsIn September, when Lane became generalmanager,Respondents salespersons were divided into two shiftsthose on the first shift began work when the dealershipopened for business and left at 3 p in, whereas those onthe second shift began work at 3 p in and left when thedealership closed for business in the evening In eitherlate January or early February 1987 Lane stopped usingtwo shifts and switched to a four crew system Underthis system Respondents salespersons, with a few exceptions,were divided roughly into four separate crewseach crew having its own crew chief 2° The crews started and ended their workdays at different hours, i e , onecrew began work at 8 a in and left at 3 30 p in and another began work at 11 am and left at 3 p in Thecrewswork schedules were arranged so that approximately 3 or 4 hours a day there was an overlap of threeof the crews In other words for a period of approximately 3 or 4 hours daily approximately 75 percent ofRespondents sales force was on the sales floor togetherLane testified his reasons for establishing the four crewsystem were as follows The competition between thecrews,which Lane encouraged by a series of contestsand bonus programs designed to reward salespersonsbased on the sales of their crew, was calculated to motevate the salespersons to sell more cars, the more experienced salespersons who had been appointed crew chiefswere in a position to give assistance to those salespersonson the crews with less or no experience, the new systemgave the salespersons 4 consecutive days off once amonth and enabled them to know what their workschedules would be for a 12 month period and the newsystem allowed Respondent to hold smaller training sessionsand allowed its salespersons to leave the sales floorto check out Respondents inventory which was scattered over a two block areaLamaestra, Respondents sales manager, testified thatduring the period he was employed when Respondentmaintained its four crew system, that it hired between 5and 10 inexperienced salespersons-known asgreenpeasbecause they had no prior experience selling automobiles Lamaestra testified the reason for employing inexperienced salespersons was there was a shortage of experienced salespersons in the industryand asa resultthere were not enough experienced applicants to fill jobvacancies 21 In this regard, the record reveals thatduring the period involved in this case it was difficult forautomobile dealerships to hire experienced salespersonsbecause the demand for experienced salespersons had increased significantly because of the opening of new dealerships including those dealerships that were sellingautomobiles that had only recently come onto themarket, i e the HyundaiBarich testified in December while talking with Lanehe mentioned that an automobile dealership he had formerlyworked for used green peas -inexperienced20 I note that one of the four crew chiefs appointed by Lane was theUnion s steward21 Lamaestra and Lane each testified in effect that in the past prior toworking for Respondent they had hired inexperienced salespersons 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsalespersons to meet customers and bring them into thesales office,where Barich would "slam the deals togeth-er."Lane, according to Barich's testimony, stated hethought this was an excellent idea because "he felt theunion people that were there were prima donnas" andstated"he just did not care for them at all" because"they were slow paced" and that "the young kids wouldgo out there . . . and grab the deals and bring them upwith excitementand stimulatebusiness."This was Bar-ich's testimony given during his directexamination.During cross-examination,Barich testified in effect that,rather than use the phrase "union people," Lane used theterm"older people." Barich testified that Lane stated,"he felt that the older people who were there wereprima donnas and that perhaps some new people wouldstimulate things,wouldstimulate business."AssumingLane made these remarks'22 I find he did not use theterm "union people," as Barich initially testified, but usedthe term "older people," as Barich later testified oncross-examination.Barich also testified that in January 1987, shortlybefore the February 2 hire of inexperienced salespersonsFrye,Mundey, and Parry that Lane asked Barich toreview the applications of the persons who had appliedfor jobsas salespersonsand to have those whom he feltwould be good salespersons come in for an interview.The next day Barich advised Lane that he had asked fiveof the applicants to come in for interviews. Barich testi-fied that Lane responded by stating that when the appli-cants camein for the interviews that Barich should walkthem around the dealership as if he was planning to hirethem so that "the prima donnas would get real tight."Lane testified that in March 1987 he learned from aleaflet shown to him by a salesperson that the Union in-tended to call a strike by Respondent's salespersons insupport of the Union's bargainingposition. Lane testifiedhe met withhis sales managersearly in March 1987 andthey discussed how Respondent would operate in theevent of a strike and that during this period Respondent'slawyer sent him a strike preparation kit and Lane in-structed Respondent's business office what steps to takein casetherewas a strike. Lamaestra, one of the twosalesmanagers,testifiedLane indicated he was con-cerned about which of the salespersons would support astrike called by the Union. Lane testified that he was notin fact concerned about the salespersons striking becausethe shop steward for the Machinists Union, the unionthat represented the employees employed in Respond-ent's shop, had advised Lane that under no circum-stanceswould the shop employees honor the salesper-sons' picket lines if they went out on strike. It is undis-puted thatSalesManager Lamaestra told the salesper-sons, atone of their regular scheduledsalesmeetings,that if a strike occurred he would like to see all of themremainatwork and there would be work available forthose who decided not to strike, but it would be fine if22 AsIhave indicated supra, I am extremelyreluctantto credit Bar-ich's testimonyconcerningany mattersof significance because of hispoor testimonial demeanorand the several other factors, supra, whichimpugn hiscredibility.some of them decided not to work on account of thestrike.Regarding the number of salespersons employedduring the timematerial, the only competent and reliableeMidence on this subject is General Counsel's Exhibits16(a)-(d), information taken from the Company's payrolland other business records kept during the normal courseof business, which encompassed the period December 1,1986, through March 31, 1987.23 During this period oftime,Respondent employed the number of salespersonsset forth as follows:24 December 1, 23 salespersons; De-cember 1 through 16 the number fluctuated between 22and 23; December 17, it increased to 24, and on Decem-ber 22 it increased to 25; it remained at the 25 level untilJanuary 13 and from January 13 to February 2 fluctuatedbetween 23 and 24 salespersons;25 February 2, with thestart of the four-crew system and the commencement oftheemployment of inexperienced salespersons, thenumber ofsalespersonsin Respondent's employ increasedfrom 23 to 26; February 10, it increased to 28; February17, it increased to 29; February 18, decreased to 28; fluc-tuated between 26 and 28 between February 18 andMarch 12; March 12, increased to 30; fluctuated between29 and 30 between March 12 and March 16; March 16,decreased to 25; March 18, increased to 27; and, fromMarch 28 to the end of the month fluctuated between 26and 28,26 with 26 having been employed since March 2823 General Manager Lane testified that when he began work for Re-spondent during the first week of September 1986 that he "suspects"therewere approximately 24 to 28 salespersons employed, or approxi-mately 26, give or take a few, and further testified that by December1986 the sales force had increased from about 26 to about 28 or 30 andthat inMarch 1987 Respondent employed between 22 and 24 salesper-sons. Sales Manager Lamaestra testified that during the September 1986-March 1987 period the number of salespersons fluctuated constantly be-tween 20 and 25. Crew Chief Barich testified that when he started workon December 3, 1986, Respondent employed approximately 19 or 20salespersons and that beginning in late January or early February 1987,when the four-crew system was instituted, Respondent employed ap-proximately 30 salespersons. I have not relied on Lane's, Lamaestra's, orBarich's above-described testimony because when it is compared with theinformation contained in G.C. Exhs. 16(a)-(d), based on Respondent'sbusiness records kept during the normal course of business, it is obviousthat their testimony concerning the number of salespersons employedduring the times material was completely unreliable. This is not surpris-ing given the nature of the evidence involved and the passage of time. Inmy opinion the only competent and reliable evidence concerning thenumber of salespersons employed during the time material is set forth inG.C. Exhs. 16(a)-(d), information compiled from Respondent's payrollrecords kept during the normal course of business.24 G.C. Exhs. 16(a)-(d) list the names of the salespersons employed byRespondent during the period December 1, 1986, through March 31,1987, and show the dates of hire and termination of those hired and ter-minated during that period. I relied on these exhibits in reaching my con-clusions concerning the number of salespersons employed during theperiod of December I, 1986, through March 31, 1987. In doing so I con-cluded that a salesperson was employed on the date the exhibits state heor she was hired or terminated, making the assumption that the employeestarted work on the hire date and worked on the day of his or her termi-nation. In the case of Reynaldo Rivera I concluded his employment ter-minated January 30, 1987, the termination date shown on a documentcontained in his personnel file. Lastly, I concluded that Kim Primroseand Michael Levy, whose names do not appear on G.C. Exh. 16(d), wereemployed during March 1987 inasmuch as the record as a whole revealsthat they were employed during that month and there was no showingthat either of them were terminated in February 1987.25 For a period of I day, January 23, it reached a total of 25.26 On one day during this period, March 22, the number dropped to25. HAYWARD DODGEto the end of the month There is no record evidencewhatsoever as to the number of salespersons employedafterMarch 31, 1987The record (G C Exhs 16(a)-(d)) further reveals thatduring the period from December 1 1986, throughMarch 31, 1987 Respondent hired 26 salespersons andthat 22 were terminated, referring to discharges or voluntary quitsMore specifically, the record shows 6 hiresand 3 terminations in December, 2 hires and 4 terminations in January, 6 hires and 3 terminations in February,and 12 hires and 12 terminations in MarchRegarding the dates of the hires and terminationsduring the months of February and March the record(G C Exhs 16(a)-(d)) shows three hires February 2, twohires February 10, one hire February 17 one terminationFebruary 17, one termination February 27, one termination February 28, one hire March 3 one hire March 11,two hires March 12, one hire March 15, one hire March16, two hires March 18, one hire March 20, two hiresMarch 23, one hire March 24, one termination March 12,six terminationsMarch 15, two terminations March 20,one termination March 21, one termination March 25,and one termination March 272DiscussionThe complaintallegesthat commencing on or aboutSeptember 17, 1986,and continuingthereafter until on orabout May 1 1987, Respondent flooded its sales floorby hiring inexperiencedsalespersonsand byincreasingthe size ofits salesforce from approximately 20 to 30employees, and that it did this for the purpose of decreasingindividual employeescommissionsand in orderto cause the termination of employees and further allegesthatRespondentengaged inthis conduct becauseits employees joined or assisted the Union, thus violatingSection 8(a)(3) and (1) of the Act For the reasons setforth below thisallegationiswithout meritInitially, I note the evidence does not support the allegation that Respondentflooded the sales floor byadding approximately 10 more salespersons,an increaseof approximately 50 percentto its salesforceRather therecord shows that during the 2 month period from December 1 1986 to February 2 1987 that the number ofsalespersonsinRespondents employ constantly fluctuated between 23 and 2527 and during the succeeding 2month period from February 2 1987 through March 311987 the number of salespersons constantly fluctuatedbetween 26and 28 28The record also reveals that duringthe period between December 1 1986 and March 311987 that 22 salespersons left Respondents employ andall 22 were replaced by new hires and that in addition tohiring of these 22 replacements 4 other salespersonswere hired during this 4 month period In other words,when the 2 month periods of December 1-February 2and February 2-March 31 are compared the record reveals that the number of salespersons employed during27 On 3 nonconsecutive days during this period the number of salespersons dropped to 2228 During this period the number of salespersons dropped to 25 on 3nonconsecutive workdays and on 3 nonconsecutive days increased to 29and on 2 nonconsecutive days increased to 30443the latter period increased by three or four This increasecannot be characterized, as alleged in the complaint as afloodingof the sales floor with additional salespersons 29 Rather it constitutes only a modest increase ofbetween approximately 13 and 15 percent from thenumber employed previouslyRegarding the allegation that Respondentfloodedthe sales floor by hiring inexperienced salespersons therecord reveals that during the first 3 months of 1987 Respondent hired between 5 and 10 inexperienced salespersons of whom approximately 4 were hired during theperiod in February and March 1987 when Respondentincreased its complement of salespersons by between approximately 13 and 15 percentHaving found that during the 2 month period of February 1987 through March 31 1987 Respondent hiredapproximately four inexperienced salespersons and increased its complement of salespersons by three or four,the question to be decided is whether the General Counsel has made a prima facie showing that this conduct wasdiscriminatorilymotivated and, if so, whether Respondent has proven it would have hired three or four moresalespersons including the inexperienced ones, even inthe absence of the employees union sympathies and/oractivitiesFor the reasons set forth below, I find theGeneral Counsel has failed to make a prima facie showmg of a violationIn evaluating Respondents motivation for increasingits complement of salespersons and hiring inexperiencedsalespersons it is highly significant that there is no credible evidence of any statement or other conduct by Respondent that would warrant the inference Respondentwas antagonistic toward Respondents salespersons forbeing represented by the Union or for being union adherents,orwas antagonistic toward them because it appeared that the Union intended on asking them to ceasework to engage in a strike against Respondent in supportof the Union s position at the bargaining table AlthoughGeneral Manager Lane was unhappy with several of thesalespersons he was unhappy with them not because ofunion considerations but because they did not subscribeto his aggressive sales techniques, which he felt were essential to increase Respondents sales volume Indeedduring the times material to this case all new hires wereinstructed by Respondent to go to the Union and jointhe Union as required by the contractual union securityprovisionAlso in late January or early February 1987when Lane implemented the system of four sales crews,the union shop steward at the dealership was designatedby Lane to be one of the four crew chiefs not the typeof conduct for an employer that was supposedly engagedin a course of conduct designed to cause its prounionsalespersons to voluntarily terminate their employment29I recognize that in late January or early February 1987 Respondentinstituted its system of four sales crews which resulted in approximately75 percent of its sales force being on the sales floor together each day fora period of approximately 3 or 4 hours The complaint does not allegethat the system of four sales crews was instituted for improper discriminatory reasons and there is no evidence of this Quite the contrary asdescribed supraGeneralManager Lane instituted this system of foursales crews because oflegitimate businessconsiderations as part of hisprogram to increase sales 444DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThat Respondent was not antagonistic toward its employees because of theirunionsympathies or activities isfurther shown by the fact that in March 1987 when SalesManager Lamaestra spoke to the salespersons about thepossibility of a strike being called by the Union, he toldthe salespersons it would be fine if they stayed awayfrom work in support of the Union s strikeCounsel for the General Counsel does not contend andthe record does not reveal there was anything significantabout the timing of Respondents disputed conduct withany kind of union activities Quite the opposite it wasearly in February 1987 approximately 1 month beforeRespondent was informed that the Union intended to callthe strike,when Respondent hired three inexperiencedsalespersons and commenced to increase its complementof salespersonsRespondents employment of inexperiencedsalespersons was perfectly understandable and not unusual giventhe lack of job applicants with automobile sales expertenceGiven the fact that Respondent during the months ofFebruary and March 1987, in an effort to attract morecustomers, purchased over a $1 5 million worth of automobiles for its inventory and doubled the amount ofmoney it spent on advertising the modest 13 or 15 percent increase in the number of salespersons in its employdunng that period does not seem extraordinary 30 NorisRespondents conduct of substantiallyincreasing its inventory of cars for sale and substantially increasing theamount of money it spent for advertising to bring addstional customers to the dealership during the months ofFebruary and March 1987 the type of conduct Respondentwould haveengaged inif itwas astheGeneralCounsel claims engaged in a course of conduct designedto reduceits prounionsalespersons sales opportunities inorder to force them to terminate their employment or toafford Respondent an opportunity to fire them for poorproductivity 31The fact that Respondent was losingmoney does not make its employment of the additionalsalespersons suspect inasmuch as the employment of severa] additional salespersons added very little to Respondent s costs because salespersons are not salaried or hourlywage earners but are paid a commission for each carthey sellIt isfor all the above reasons that I find the GeneralCounsel did not make a prima facie showing that Respondentwhen it increased the number of salespersonsand employed inexperienced salespersons was motivatedby salespersons union sympathies or activities In reachmg this conclusion I considered that during the periodfrom February 2 through March 31 1987, the period oftimeduring which Respondent increased its sales forcesaleswere substantially lower than December 1986,when Respondent employed fewer salespersons '32 and30 As I have indicated supra there is no reliable evidence in the recordconcerning the number of salespersons employed after March 31 198731 I note that the amended consolidated complaint does not allege thatany of Respondents salespersons were terminated for their union sympathies or activities or were constructively discharged as a result of Respondent s conduct and there is no evidence of this32I agree with the General Counsel that the sales figure of 209 forMarch 1987 is misleading because 58 of these vehicles were sold by salesalso considered that General Manager Lane did not explain why Respondent increased its complement of salespersons during the February-March period even thoughitwasa slowsalesperiod 33 Neverthelesswhen thesefactors are viewed in light of the whole record, specifically the considerations discussed above, they are insuffident to warrant the inference that the union membershipand/or activities of Respondentssalespersonswas afactor that motivated Respondent when it hired inexperienced salespersons and increased the number of salespersons in its employ during the months of February andMarch 1987 from the number that had been employedduring the preceding 2 month periodBasedon the foregoing I find the General Counsel hasfailed to make a prima facie showing that it was theunion membership or activities of its salespersons thatmotivated Respondent to hire inexperienced salespersonsand to increase the number of salespersons in its employduring the months of February and March 1987 I therefore shall recommend the applicable complaint allegations be dismissed in their entiretyD The Alleged 8(a)(5) and (1) Violations1The evidenceRespondents collectivebargainingcontractwith theUnion (the 1984-1986 agreement) was effective by itsterms from February 1 1984 to January 31 1987 Section 20 of the agreement provides that if neither party,prior to 60 days before the January 31 1987 anniversarydategives the notice of desired changes thisagreementshall be automatically renewed for another year, andwhere such timely reopener notices have been givensection 20, among other things further providesTheparties shall promptly arrange for and enter into negotiations in respect to the specific changes desired In theevent the parties mutually agree by the anniversary dateon the changes proposed in the sixty (60) day notice oron other changes in place of those proposed the sameshall be incorporated into and made part of this AgreementPursuant to section 20 of the agreement the Union andRespondent by letters dated November 26 1986, informed one another that they desired to make changes inthe terms of the 1984-1986 agreement specified whichsections of theagreementthey desired to change andasked that negotiations be scheduled The parties in theirrespective letters each specifically stated that they reserved the right during contractnegotiationsto amend,change add to or revise the list of changes enumeratedin their reopening lettersperson Mark Buehl who did not work on the sales floor with the othersalespersons and whose clientele consisted of a special group of customers regarded by other dealerships as high credit risks33 As I have found supra Lanes testimony that Respondents complement of salespersons fluctuated between 22 and 24 dunng the times materialwas not credible But considering the nature of the testimony-thenumber of salespersons employed approximately 1 year prior to the hearing-it is not readily apparent that he deliberately fabricated this testimony rather than that the passage of time simply dulled his memory concernmg the specific numbers involved HAYWARD DODGEIn December prior to the parties first negotiation session,Respondents principal negotiator Attorney MarciaHoyt met with Respondents owner, Hank Turian anditsgeneralmanagerMark Lane Turian gave Hoyt anidea of what he expected from the upcoming contractnegotiationsHe said he wanted a new compensationprogram that tied compensation to productivity and feltthat the 30 percent commission for all sales34 was toohigh and that a 25 percent commission rate for salespersons who did not sell an average number of automobileswas more appropriate and that salespersons who soldmore than 15 units per month should receive a higherrate of 35 percent or 40 percent Turian also stated hewanted to increase the pack to 4 percent because thecost of getting a motor vehicle ready for sale had increased substantially and, with respect to other currentterms and conditions of employment, advised Hoyt, asfollowsNo increase in current vacation benefits, a reduction in the minimum commission, an increase in thenumber of holidays and in the number of hours Respondent could be open for business the removal of the salesperson who handled fleet sales from the bargaining unita revised grievance procedure that would reduce thenumber of stale grievances, the salespersons health welfare, and pension benefits to be covered by Tasha Corporation s plans rather than the Union s plans Turian alsoinformed Hoyt that because of serious financial difficultiesRespondent needed financial relief if it was to continue to operateThe parties held their first negotiation meeting on December 23 1986 and from December 23 through April2, 1987 held 13negotiating sessionsAttorney Hoyt wasRespondents spokesperson for purposes of the negotiationsPresidentSalvaressawas initially the Union sspokesperson and thereafter Daniel Bullen, a representative of the Union s International Union, assumed that positionaThe December 23 1986 negotiatingsessionPresent at thisnegotiatingsessionwere Union President Salvaressa and UnionBusinessAgent Yates Kendricks and for the Respondent Attorney Hoyt and GeneralManager LanePrior to the meeting Salvaressa and Hoyt had agreedto exchange contract proposals Bothcamewith writtencontract proposalsNonetheless at the outset of the meeting they each stated they did not have a contract proposal to submit Hoyt threatened to file an unfair labor practice charge with the Board if the Union did not submit aproposal Salvaressa and Kendncks left the room and returned in approximately 20 minutes witha one pagetyped proposal dated December 22 Hoyt asked Salvaressa toexplain some of the items in the proposal Salvaressastated he did not intend to discuss the Union sproposal until Respondent submitted its proposalHoyt34 The 1984-1986 agreement called for salespersons to receive a 35percent commission for all motor vehicles sold but as also called for inthe agreementwhat actually took place was that the salesperson received a commission of 30 percent with the remaining 5 percent beingpaid to an employee classified as a closerwhosejob it was to assist thesalesperson in structuring the terms of a sale in order to get as muchmoney as possible from the customer and to close the sale445tried togethim to discuss that part of the Union s proposal that called for the deletion from the 1984-1986agreement of the section dealing with closersSalvaressa responded by stating he wanted to see Respondent sproposal before they started to negotiate and statedhe did not believe Hoyt was in a position to begin negotiationswithout a company proposal and that he did notbelieve she was there to negotiate a contractHoytwrote on a piece of paper that Respondent was proposing to delete the contractual provisions dealing withclosersand handed it to Salvaressa who repeated hewould not negotiate until Respondent submitted a contract proposalHoyt stated she only recently had spokenwith Respondents owner Turian and had not had timeto put together a full and complete contract proposalbutwould submit a full and complete proposal to theUnion by the end of the month The meeting concludedwith the parties agreeing to meet again on January 51987During the December 23 bargaining session GeneralManager Lane stated the dealership was losing moneyand could not continue doing business in that fashionwithout either going out of business or ending up inbankruptcyHe told the union negotiators that the salesforce just stood around on the sales floor and did notprospect for customersand as aresult were not sellingas many motor vehicles as they were capable of sellingLane who had dust started working for Respondent inSeptember 1986, stated he expected his salespersons to bemore aggressiveIn the contract proposal it submitted to the Respondent at the December 23 bargaining session the Unionproposed the following changes in the 1984-1986 agreement The deletion of the section dealing with closers anincrease in Sunday premium pay from $0 to $75, an increaseinminimumsales commission from $100 to $200 areduction of the pack for domestic motor vehicle from 2percent to 1 percent and for imported motor vehiclesfrom 3 percent to 2 percent35 an increasefrom $500 to$750 in the bonus for selling 10 vehicles a month andfrom $1000 to $1500 forselling15an increase in themonthly draw from $1500 to $2000 for salespersons employed for more than 90 days and from $1000 to $1500for those employed less than 90 days an increase from$175 to $350 in the monthly payment to salespersons inlieu of the use of a demonstrator automobile, an increasein the number of weeks of vacation for salespersons employed for 5 or more years36 and whereas the 1984-1986agreementprovided that vacation pay be a lump sum ofmoney i e $300 for 1 weeks vacation the Union proposed that vacation pay be computed as a percentage ofa salespersons prior earnings i e , a weeks vacation tobe paid at 1/52 of the prior years earningsas A salespersons commission is based on a percentage of the grossprofit of the transaction The pack which is a percentage of the vehicle sfactory invoice refers to the cost to the dealer of preparing deliveringand gettingready a motor vehicle that is sold The pack is deducted fromthe gross profit priorto figuringthe salespersons commission thus thehigher the pack the lower the salespersons commission36 The agreement provided that after 5 years a salesperson would receive 3 weeks of vacation The Union proposed that after 5 years theywould receive 4 weeks vacation and after 7 years 5 weeks 446DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDOn December 24 Hoyt spoke with Clarence Washington a mediator employed by the Federal Mediation andConciliation Service, and asked that he attend the scheduled January 5, 1987 bargaining sessionWashington didnot attend this session because in agreement with UnionPresident Salvaressa he stated he believed it would bepremature for him to become involved at such an earlystageHoyt testified she contacted Washington becauseshe thought there was going to be difficulty in the negotiations, because of Salvaressa s refusal at the December23 negotiating session to discuss the Union s proposaland because it had been Hoyt s experience with theUnion in negotiations involving other employers, that thenegotiationswentmore smoothly with a mediatorpresentOn December 30 Hoyt instructed her secretary to sendthe Union the contract proposal she had prepared Onthe morning of January 5, 1987 Salvaressa received bymail a letter signed by Hoyt, which stated, enclosedplease find the counter proposal [of Respondent] to yourinitial proposalWhen Salvaressa discovered there wasnothing enclosed in the letter he telephoned Hoyt andadvised her of this and Hoyt responded by stating she inadvertently had failed to enclose the Company s proposalSalvaressa received the proposal from Hoyt at thestart of the January 5 negotiating session held later thatdayb The January 5 1987 negotiating sessionRespondents contract proposal submitted to the Unionon January 5 was a complete contract proposal It included changes in sections of the 1984-1986 agreementwhich were not among the sections listed in Respondent s November 26 reopening letter, which specified thesections of the agreement Respondent wanted to changeIn its January 5 contract proposal Respondent sought tochange virtually every section of substance in the 1984-1986 agreement and to add several new provisions ofsubstance to the agreement These changes were favorable to Respondent and almost all of them took away orreduced employeeswages and benefits enjoyed underthe agreement The Union s lawyer David Rosenfeld 37took the position, which he expressed to Hoyt, that onlythose sections of the agreement listed in the parties respectiveNovember 26 reopening letters could be thesubject of negotiationsHoyt objected A substantial partof the 2 1/2 hours that this session lasted consisted ofRosenfeld reviewing each of the items contained in Respondent s January 5 proposal and advising Hoyt whether they were properly open for negotiations or not 3831 This was the only negotiating session attended by Attorney RosenfeldFor the remaining sessions Sullen was the Union s spokespersonand was accompanied by Salvaressa and/or Kendricks Attorney Hoytwas Respondents spokesperson at each of the negotiating sessions exceptfor one of the sessions held in February 1987 and was usually accompaflied by General Manager Lane38 The record reveals that toward the very end of the January 5 bargaining session or at the next bargaining session the Union s negotiatorsindicated they were prepared to negotiate concerning all of the items setforth in Respondents January 5 proposal but would do so without waiving the Union s position that legally the only subjects open for negotiation were those encompassed by the parties November 26 reopening lettersBut inreviewing the proposal there was some discussionabout some of theitemsitcontained The meeting endedwith Hoyt stating she desired to conclude the negotiations as quickly as possible and referring to the Union sposition that the negotiations were limited to the sectionsof the 1984-1986 agreement enumerated in the partiesNovember 26 reopening letters, stated she would not tolerate that kind of bullshit and that if it took Federalmediation she would get a Federal mediator involvedimmediately The Union s negotiators refused to agree tothis statingitwas not necessary to call in a Federal mediator at that pointIt isundisputed that during this negotiatingsession aswell as during other sessions, Hoyt and Lane told theunion negotiators that the reason Respondent submitteditsJanuary 5 proposalwhich took away and reducednumerousbenefits currently enjoyed by the employeeswas that under the provisions of the 1984-1986 agreementRespondent was unable to operate competitivelyand waslosingmoney and because of this could notafford to operate without the changes in the 1984-1986agreementset forthin itsJanuary 5 proposalRespondents January 5 contract proposal changed theexistingagreement as follows (1) deleted the trucksalesmanclassification(2)changed the definition ofFleet Buyer from someone operating a business withfive or more vehicles to someone who had been issued abona fide fleet number by a manufacturer (3) deleted theclassification ofcloser , (4) changed that part of theunionsecurityagreementthat stated that employees shallbecome and remain union members as a condition of employment to read that employees shall meet the financialobligation required to become and remainunion members as a condition of employment (5) the agreementstated Sunday work was voluntary for employees and allowed them to work on just three holidays-MemorialDay Independence Day and Labor Day-and restrictedthe number of employees Respondent could employ onthose three holidays and on the day after Thanksgivingand the days after Christmas and New Year s Daywhich were also voluntary workdays for the employees,whereas Respondent proposed that all of these provisionsbe deleted from theagreementand Respondent be allowed to operate on Sundays and holidays without limitation during the hours from 10 a in to 7 p m 39 (6) Respondent proposed to be open for business from 9 a in to8 p in on Saturdays and from 8 30 a in to 9 p in duringweekdays,whereas under theagreementRespondentduring the period May I through October 31 operatedon Saturdays from 9 a in to 6 p in and during weekdaysfrom 9 a m to 9 p in and during the period of November I through April 30 operated from 9 am to 8 p m,(7) theagreementplacedstringentlimits on Respondent sability to schedulespecialsales events, whereas Respondent proposed it be allowed to schedule 12 special salesevents per year with unlimited hours, (8) deleted the provision that prohibited Respondent from requiring or permittingemployees to work more than 8 hours a day39 Under the 1984-1986 agreement on Sundays and on the three holedays it was allowed to open for business Respondent could operate from11 am to5pm HAYWARD DODGE447during the week and more than 9 hours on a Saturday(9) changed the provision that stated Respondent shalladjust the floor time so that all employees shall haveequal advantage to read simplyemployer shall rotatefloor time , (10) under the agreement the employeesregular workweek was defined as Monday through Saturday, whereas Respondent proposed the workweek beMonday through Friday or Tuesday through Saturday,orWednesday through Sunday, (11) under the agreement Respondent could not require a salesperson toattend asalesmeeting on his or her day off and theagreement required that employees weekly work schedules be posted no later than the Friday preceding eachworkweek, whereas Respondent proposed that a salesperson be required to attendsalesmeetings on his or herday off and deleted the language that work schedules beposted ahead of time, (12) under the agreement employeeswere paid a 35 percent commission for each motorvehicle they sold,40 regardless of the number soldwhereas Respondent proposed that the amount of an employee s commission be tied to the number of motor vehicles sold and proposed specifically that salespersonswho sold 1 through 10 motor vehicles a month receive a25 percent commission, 11 through 15 motor vehicles, a30 percent commission and for the sale of 16 or moremotor vehicles, a 35 percent commission, and whereasthe agreement provided for a minimum commission of$125 for the sale of a new motor vehicle, Respondentproposeda minimumcommission of $100, (13) proposedraising the pack for domestic vehicles from 2 percent to4 percent and for imports from 3 percent to 4 percent 41(14) deleted that part of the agreement that gave employees the right to `shop any trade,' namely to have otherdealerships appraise a customers trade in and if anotherdealerships appraisal exceeded Respondents appraisal bymore than $100, the salesperson had the right to sell thetrade in to the other dealership if Respondent refused tomeet the higher appraisal price (15) deleted the part ofthe agreement that gave employees the right to engageinfleet business and proposed that all fleet sales be excluded from the coverage of the agreement (16) increased the pack for used motor vehicles from $175 to$250, (17) deleted the incentive bonus provision underwhich salespersons received a $500 bonus for selling 10motor vehicles a month $1000 for selling 15, and $100for each vehicle sold over 15 (18) under the agreementsalespersons employed for 90 days or less received a$1000 a month draw and those employed for more than90 days received a $1500 a month draw, whereas Respondent proposed a new classification for salespersoncalledbeginner salespersonwhich it defined as someone who had not been employed by Respondent for 6months continuously within the past 3 years, and Respondent proposed that beginner salespersons receive an$800 monthly draw and, with respect to all the salespersons in its employ proposed if they earned less than theirmonthly draw that the deficit not be automatically re40 As noted supra although the rate of commission under the agreement was 35 percent the salespersons only received 30 percent as the additional 5 percent was paid to the unit employee employed as a closer41 As described supra raising the pack had the effect of reducing thesalesperson s commissionmoved from their record after 90 days as provided in1984-1986 agreement, (19) under the agreement eachsalespersonwas furnished a single itemized statementeach month concerning all of theirsaleswhereas Respondent proposed separate itemized statements be issuedafter eachsalestransaction during the month (20) deleted the section of the agreement which provided thatdemonstrator automobiles be furnished to each salesperson or in lieu of furnishing a salesperson with a demonstrator pay him or her $175 a month, (21) deleted thesection of the agreement prohibiting Respondent fromsoliciting donations or contributions from union members, except by agreement of the Union (22) under theagreement a terminated employees vacation pay couldbe prorated for that part which was less than 1 monthwhereas Respondent proposed to delete this (23) underthe agreement if salespersons commissions were miscalculated or they were otherwise underpaid, they couldonly collect backpay for 60 days and if it was shown thatthey were underpaid for more than 60 days Respondentwas required to pay a specified sum of liquidated damages to a charity, whereas Respondent proposed todelete the liquidated damages provision and thus limit itsbackpay obligation to 60 days, and further proposed thatall employees compensation grievances be submitted toRespondent in writing within 5 days of the occurrencethat gave rise to the grievance whereas under the agreement the employees had 30 days to file such a grievance(24) proposed to delete the section of the agreement providing for health and welfare benefits forretiredemployees, (25) proposed to modify the contractual grievanceand arbitration procedure by eliminating the Board ofAdjustment, which was a part of the grievance machinery by limiting the arbitrators authority to award backpay to no more than 30 days from the date the grievancewas filed and by deleting that part of the agreement thatpermitted a party to engage in economic action-strikesor lockouts-if the other party failed to comply with anarbitrators decision (26) deleted that part of the agreement that stated it was not a violation of the agreement sno strike clause for an employee of Respondent to refuseto cross a sanctioned picket line and (27) proposed different language to replace the language in that section ofthe agreement entitledTerm of AgreementIn addition to proposing the above described changesin the existing agreement Respondent proposed the following new provisions (1) A provision allowing Respondent to terminate any salesperson for lack of performance if he or she sold less than 10 motor vehicles amonth unless Respondent felt there were circumstancesjustifying the employees failure to meet thisminimumunit sales requirement (2) a provision that moneys owedby employees to Respondent could be charged backagainst vacation pay or commissions, (3) a combinedzipper andmanagementrightsclausewhich, in substance, provided that the terms of the parties' agreementwere subject to change only by a subsequent writtenagreement, that the waiver or breach of any term or condition contained in the agreement did not constitute aprecedent, that Respondent had the right to unilaterallychange the terms and conditions of employment not cov 448DECISIONSOF THE NATIONALLABOR RELATIONS BOARDered by theagreement,that "no right or function ofmanagementshall be limited by any practice or course ofconduct or otherwise than by express provision of thisAgreement," and that any "function not expressly limitedby this agreement may be exercised unilaterally by theEmployer"; and (4) proposed a most-favored-nationclause,which provided that if the Union entered into anagreementwith an automobile dealership operatingwithin Respondent's geographicalsales area,which con-tained terms and conditions more advantageous to thatdealership than those contained in the Union's agreementwith Respondent, or should the Union permit a dealer-ship under contract with it within Respondent's geo-graphicalsales areato operate under more advantageousterms and conditions than provided by the Union'sagreementwith Respondent, the Respondent would beprivileged to adopt the advantageous terms and condi-tions, provided it notified the Union in writing it intend-ed toimplementsuch terms or conditions.During the January 5 bargainingsession,the negotia-tors engaged in the following discussions about the pro-visions included in Respondent's contract proposal.Regarding the deletion of the classification of closerfrom the agreement, Hoyt explained Respondent nolonger employed closers because its two salesmanagersnow did the work previously performed by closers andbecause the salesmanagerswere statutory supervisorsthey should not be covered by the contract. Salvaressa,after satisfying himself that the sales managers were stat-utory supervisors, agreed to delete closers from the cov-erage of theagreement.Regarding the exclusion of fleetsalesfrom the cover-age of the agreement, Salvaressa stated the Union wasconcerned Respondent would take the position that salesto customers who were members of credit unions orautomobile associations were fleetsales.Hoyt stated thiswas not Respondent's intent, it considered the sale of anautomobile to a business enterprise to be a fleet sale, andagreed to furnish the Union with a definition of fleetsales.Regarding the termination of employees who sold lessthan 10 motor vehicles a month, Hoyt explained Re-spondent's salespersons were averaging only 5 or 6 salesa month, that some were barely earning their draw, andothers were not evenearningtheir draw, and it was be-cause of this that Respondent needed the right to termi-nate employees for poor productivity without the threatof employees' grievances. Salvaressa stated that whilethe Union did not object to Respondent terminating em-ployees for poor productivity, it felt Respondent's pro-posalwas far too strict. Hoyt stated this was not suffi-cient, that Respondent wanted a definition in the agree-ment of what constituted unsatisfactory productivity be-cause it was tired of being faced with a grievance eachtimeitdischarged a salesperson for unsatisfactory pro-ductivity, and asked the Union to come up with such adefinition.The Union's negotiators indicated they couldnot agree to this concept.Regarding the proposed classification for beginnersalespersons and the proposal that the beginner salesper-sonsreceive a lower draw, Hoyt explained that the pro-posalwas based on a provision included in a contractthat the Union had with another dealership and statedthat if it was good enough for the other dealership it wasgood enough for Respondent.Regarding the proposals concerning Sundays and holi-days and working hours and lower commissions, Hoytexplained that Respondent's competition was open longerhours and open on holiday and Sundays and paid lessthan Respondent, so in order to successfully competeRespondent needed those changes in the agreement.Regarding the most-favored-nationclause,Hoyt ex-plained that when she reviewed the Union's contractwith other dealerships she had discovered there werethree or four contracts where employers received abetter deal than Respondent, especially in the area ofholidays, hours of work, and commissions, and becauseRespondent needed to be competitive with other uniondealerships, themost-favored-nation clausewas neces-sary. Bullen remarked that that union's International hadencountered a lot of problems with that type of a clausein the retail food industry. Bullen and Attorney Rosen-feld stated the Union would never agree to it.Regarding Respondent's proposal dealing with accruedvacation pay for terminated employees, Rosenfeld ques-tioned the legality of deleting prorata vacation pay. Hoyttold him that in making this proposal she relied on anopinion from the State of California's labor commissionerand would furnish him with a copy of the opinion.Regarding the employees' pension benefits, the 1984-1986 agreement provided for Respondent to makemonthly contributions to the Automotive Industries Pen-sion Trust Fund (Fund) on behalf of its employees andthat the contributions and benefits were to be the sameas provided to the shop employees represented by Inter-nationalAssociation of Machinists Local 1546 (Machin-istsUnion). The 1984-1986 agreement, with respect tothe employees' health and welfare benefits, provided forRespondent to provide life insurance, hospitalization,dental care, vision care, and prescription drugs for itsemployees and their dependents by paying a monthlysum to the fund and that the premium paid and benefitsprovided were to be the same as provided to Respond-ent's shop employees who were represented by the Ma-chinistsUnion. In its January 5 proposal Respondentstated it would submit its proposal on pension and healthand welfare fringe benefits when it received informationfrom the Union concerning the cost of the existing bene-fits, including anticipated cost increases. During the Jan-uary 5 bargaining session Hoyt told the union negotiatorsshe knew that the pension benefits cost $165 a month andwas just asking for information concerning the cost ofthe health and welfare benefits. The union negotiators in-dicated that Union Representative Kendricks would getthis information.Regarding the proposed deletion of the contractualprovision providing retired employees with health andwelfare benefits,Hoyt explained it was not in all theUnion's contracts and because Respondent was having fi-nancialproblems and there were not very many retirees,it felt this was a logical place to cut back its expenses.Regarding Respondent's grievance proposal, Hoyt ex-plained that it had been taken from the contract of an- HAYWARD DODGEother union and that Respondents reason for includingthe time limits was that some grievances had been filedby employees as many as 2 years after the act or eventthatwas being grieved and Respondent wanted grievances filed promptly and processed expeditiously so itdid not have several grievances hanging over its headcontinuouslyAttorney Rosenfeld indicated the Unionwould consider this proposal, but indicated that theUnion would like to stay with the oldlanguagec The January 13 1987 negotiatingsessionOn January 13, 1987, Hoyt and Bullen the parties'principal negotiators, met for breakfast prior to the January 13 negotiatingsession at Bullens request, to discussthe negotiations Bullen told Hoyt he had asked for thebreakfastmeeting becausethere seemed to have been alot of hostility at the January 5bargainingsession and hewanted to know why 42 Hoyt repliedthe main reasonfor the hostility was that Union Attorney Rosenfeld hadtaken a bargainingposition that Hoyt felt had stymiednegotiations and she did not like to play games AlsoHoyt noted that the relationship between the parties hadnot been that good recently because Respondent thoughtUnion PresidentSalvaressahad been filing a lot of unmeritoriousand stale grievances and after filing them didnot process them expeditiously and, as a result grievanceswere not being resolved for long periods of timeBullenstated he realized there were problems with theway in which the Union had been handling its affairs andthat the Union s officials were being given instructionson how to process grievances more expeditiouslyOn the subject of the contractnegotiationsBullenstated that from the look of Respondents January 5 contract proposal it appeared as if Respondent was trying toget rid of the Union Hoyt denied this and stated that ifRespondents aim wasto get rid of the Union it wouldnot have hired Hoyt to negotiate but would have hiredanother law firm which she named and that the fact Respondent was not proposing to replace the health andwelfare program contained in the 1984-1986 agreementwith its own plan showed Respondent was not trying toget rid of the Union Hoyt also explained her method ofnegotiatinga contract In this respect she told Bullendon t expect a lot of play in there [referring to Respondentsbargainingproposals] because I don t like tosit [at numerousnegotiatingsessions]I like to comein and get things done and done now So if you see 25%commission and you propose 45% don t expect to endup at 30% or 35% Its not going to happen Bullenasked what she was looking for in the contractHoytreplied that the main reason the existing agreement was`killingRespondent was it prevented Respondent fromcompetingagainst itsnonunion competition whom shestated were paying lower commissions and were open allhours of the day and without any restrictions on Sundaysand holidays Hoyt also explained that Respondent felt it42 Bullen did not have first hand knowledge about the parties collective bargaining relationship because he was employed not by the Unionbut by the Union s International and had been called on by Union President Salvaressa to conduct the Union s negotiations449was important that the salespersonscommissions be tiedto productivityDuring the January13 bargaining session,the negotiators reviewed Respondents January 5 proposals It is undisputed that even though the Union at the January 5bargainingsessionexpressed reservations about whichsubjects were open for bargaining, that the parties in factat thismeeting andat subsequentmeetingsacted as if everything was open for negotiationsIt isundisputed thatduring thismeetingRespondentagain raisedthe topic ofitspoor financial conditionLane stated Respondentwould lose over $100,000 that month if business did notimprove and Hoyt stated Respondent could not afford toagreeto any economicincreasesin the existing agreement because Respondentwas losingmoney The onlyagreementsreached at thismeetingwas an agreement toreaffirm the parties prior agreement to delete the contractual provision concerning closers and that, as proposed by the Union in its December 23 contract proposal,an agreementthat a salesperson after making a salewould be furnished with a voucher listing the customer snamegrossprofit,commissionearnedand stocknumberThe parties by the end of thismeeting,reviewed approximately 50 percent of the Respondents January 5contract proposalThe major areas of discussion arebriefly summarized belowOn the subject of commissions, the Union, which hadproposed the 35 percent rate contained in the existingagreement,now proposed a commission of 30 percent for1through 5salesa month 35 percent for 5 through 10sales40 percent for 11 through15 sales45 percent for16 through 20 sales, and, 50 percent for 21 or more salesHoyt rejected this proposal She stated that consideringthe financial needs of Respondent, the Union s proposalwas totally unwarrantedBullenstated,Thisis a beginningJust look at the proposal and see what we'vedoneHoyt replied that the Union had given salespersons who were poor producers a 30 percent commissionand the good producers a 50 percentcommission andthat the Company could not afford to pay 50 percentand pointed out that Respondent,under itsproposal, hadraised the commission structure up to 35 percent, whereas it was currently only 30 percent 43On the subject of Sunday and holiday work Hoytstated that to competeagainstitsnonunion competitorsRespondent needed to be able to requireits salespersonsto work Sundays and holidays The union negotiators indicated they objected to this and to Respondents furtherproposal to delete the $75 bonus paid to employees forholiday work under the existing agreement Bullen proposed Respondent pay its salespersons 45 percent commission for all cars sold on Sundays and holidays ratherthan a bonus for working those days Hoyt stated thiswould result in the Company not making any money onthe cars it sold Bullen stated the Union would agree tomaking Sunday and holiday work mandatory for employees if it was limited to 10 salespersons who would43 As noted supra under the existing 1984-1986 agreement the commission rate was 35 percent for all cars sold of which the salespersonsreceived only 30 percent and the closer received 5 percent 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe selected for Sunday and holiday work by inverse se-niority.Hoyt rejected this proposal, stating Respondentneeded the flexibility to employ more than 10 becauseSunday and holidays were big sale days and, with re-spect toBullen's inverse seniority suggestion, stated itwould be too difficult to administer because salespersonsvery frequently had intermittent employment with Re-spondent, which made it difficult to determine their rela-tive seniority dates. Bullen asked Hoyt to consider hisproposal and Hoyt stated she would consider it.On the subject of the pack, Bullen stated Respondent'sproposed pack was too high. Hoyt replied that the pack,which took into account the Respondent's expenses inpreparing the motor vehicle for sale, had been increasedin order to cover Respondent's increased cost in prepar-ing a motor vehicle for sale. Bullen proposed a change inthe pack from the Union's December 23 proposal. Therecord is not clear regarding the content of the propos-al.44On the subject of Respondent's right to discharge em-ployees, Bullen proposed that the parties include a clausein the agreement permitting Respondent to discharge em-ployees for "just cause." Hoyt rejected this and statedthat Respondent's only concern was to be able to termi-nate employees for lack of productivity and for otherconduct that was really outrageous such as theft or fight-ing and that a "just cause" provision would pose prob-lems.During this meeting, Bullen proposed and Hoyt agreedto extend the existing agreement on a day-by-day basiswith the understanding that the party who wished to ter-minate the agreement would give 72 hours' notice to theother party of its intent to terminate the agreement.45The January 13 meeting ended with Bullen indicatinghe was involved in several different negotiations and be-cause of this might find it difficult to schedule further ne-gotiations and asked if Hoyt could work around hisschedule.Hoyt stated she was flexible regarding whenand where to meet and stated she would even meet atBullen's office in Sacramento, California, if it was moreconvenient for him. They agreed to resume negotiationson January 21 and 22, 1987.d.The January 21, 1987 negotiating sessionThe negotiators at the next negotiation session,. held onJanuary 21, 1987, continued their review of Respondent'sJanuary 5 contract proposal, where they had left off atthe end of the January 13 bargaining session. Also Re-spondent gave the Union another written proposal, thisone involving those portions of Respondent's January 5contract proposal that had been reviewed at the January44 InitsDecember 23 proposal the Union proposed that the pack fordomestic motor vehicles be 1 percent and for imports 2 percent. Sal-varessa testified that during the January 13 session the Union increasedthese percentages by one-half percent, whereas Bullen testified the Unionincreased its proposal on the domestic pack by three-fourths percent andthat its proposal for imports remained the same.45 I recognize that Hoyt at one point during the hearing, while atcounsel table, stated she did not recall agreeing to give 72 hours' notifica-tion of Respondent's intent to terminate the agreement. However, whenshe testified under oath she did not refute Bullen's testimony that she ineffect agreed to give such notice. Bullen's testimony was corroborated insignificant respect by Salvaressa's.13 bargaining session. It was either at this meeting or thenext one that Union Representative Kendricks furnishedHoyt with the cost information about the current agree-ment's health and welfare program. However, Kendricksonly provided cost information for 1 year and becauseRespondent was proposing a 3-year contract, Hoyt askedhim to get cost information for the remaining 2 years.Kendricks stated he would try to get this information,'Also, during this meeting, Bullen for the first time indi-cated that until the Union could determine whether, asRespondent claimed, it was in financial difficulty, theUnion felt that discussion concerning economic itemsshould be placed on hold.An examination of Respondent's written proposalgiven to the Union's negotiators on January 21, a propos-al involving those parts of its January 5 proposal, whichhad been reviewed at the January 13 negotiating session,reveals Respondent made significant changes in its Janu-ary 5 proposal, only in these respects: (1) in its January 5proposal Respondent proposed that employees' workinghours on Monday through Friday be 8:30 a.m. to 9. p.m.,whereas its January 21 proposal changed the 8:30 a.m.starting time to 9 a.m.; (2) the January 5 proposal pro-vided that the employees' regular workweek wasMonday through Friday, Tuesday through Saturday, orWednesday through Sunday, whereas the January 21proposal changed this to Monday through Sunday andalso added the proviso that each employee shall have 1full day off each week; (3) the January 5 proposal on thesubject of commissions proposed a 25-percent commis-sion for 1 through 10 monthly sales; 30 percent for 11through 15, 35 percent for 16 or more monthly sales,whereas in its January 21 proposal Respondent proposeda 25-percent commission for a 1 through 9 monthly sales,30 percent for 10 through 14 monthly sales, and 35 per-cent for 15 or more monthly sales; (4) the January 5 pro-posal provided for a 4-percent pack on all new motor ve-hicles, domestic or foreign, whereas the January 21 pro-posal provided for a 3.75-percent pack on the sale of do-mestic vehicles; and (5) whereas the January 5 proposaldeleted the contract provision concerning the right of asalesperson to shop a trade, the January 21 proposal pro-vided that a salesperson had the right to shop a trade fora 48-hour period after he or she closed the deal, with theproviso that the salesperson must possess a specifiedamount of liability insurance to cover his or her drivingof the vehicle while shopping the trade.In reviewing the remainder of Respondent's January 5and January 21 proposals, the parties' negotiators duringthe January 21 negotiating session engaged in the follow-ing discussions.On the subject of Respondent's proposal to delete thedemonstrator provision in the existing agreement, Gener-alManager Lane informed Bullen that Respondent couldnot afford to pay for the cost of the demonstrators be-cause its insurance costs for the demonstrators had tri-pled to approximately $10,000 a month and it was diffi-cult to sell the demonstrators, which were in poor condi-tion after being driven by salespersons. Lane also notedthat some of the salespersons did not have automobile in-surance and the driver's licenses of others had been re- HAYWARD DODGEyoked Hoyt stated that when she reviewed the Union scontractswith other employees she had noticed thatsome of the contracts did not include a demonstratorprogram for the employees and stated Respondent couldnot afford such a programOn the subject of Respondents proposal to delete thecharity provision in the existing agreement,Hoyt askedwhy this provision was in the agreement Kendricks explained that employers would sometimes coerce employees to contribute money to the employers favorite charitiesHoyt suggested that the Union draft specific Ianguage that dealt with this problem Such language wasproposed by the Union s negotiators and accepted byHoytRegarding vacations, Hoyt stated she had two problemswith the Union s vacation proposal First it increased the Respondents cost by adding an additionalweek of vacation for the more senior employees andsecond it calculated vacation pay on the basis of a percentage of the employees yearly earnings, which wasnot acceptable to Respondent because by using thismethod of computation, it was impossible for Respondent to figure its vacation costs Also, Hoyt explained Respondent did not feel it was right for an employee whowas terminated prior to the end of the month to be givenvacation pay for the full month and Respondent wasproposing to just pay for the last full month in which theemployee workedOn the subject on Respondents proposal to delete theprovision that provided health and welfare benefits forretired workers, Hoyt stated Respondents reason for deleting it was that it was a cost item that was not includedin other Union contracts The Union s negotiators statedthis provision had to be in the contractOn the subject of the beginner salespersons classification, the Union s negotiators proposed that a beginnersalespersonbe defined as any employee hired with lessthan 6 months of industry experience or has more than 5consecutive years of break in the automobile sales industryOn the subject of Respondents proposal to be allowedto schedule 1 special event a month or 12 a year withunlimitedhours the Union countered with a proposal for1special event per quarter or 4 a year with Respondentbeing allowed to remain open until 10 p in on the weekend of each special eventRegardingRespondentsmost favored nation clauseBullenstated the Union was adamantly opposed to it andwould not under any circumstance agree to it Hoyt explained Respondent needed the provision because if another dealership got a better deal from the Union thanRespondent Respondent wanted the same dealOn the subject of Respondents proposal makingSunday work part of the employees regular workweek,the Union took the position that Sunday would continue,as under the existing agreement to be a voluntary workdayeThe January 22 1987bargaining sessionDuring the January 22 bargaining session Respondentgave the Union a written proposal covering those partsof Respondents January 5 proposal that had been re451viewed at the January 21 session An examination of thisproposal reveals Respondent changed its January 5 proposal,only in these respects its January 5 proposal defined a beginner salesperson as an employee not employed by Respondent for 6 months continuously withinthe past 3 years of date of hire, whereas the January 22proposal changed this towithin the past 2 years of dateof hireand, its January 5 proposal defined fleet buyeras a customer who was issued a bona fide fleet numberby a manufacturer, whereas in its January 22 proposal, inresponse to the Union's concern that its January 5 proposal could encompass individual buyers, Respondent redefined fleet buyer as being a business whether a soleproprietorship firm partnership or corporation, with abona fide fleet number issued by a manufacturerAlso, at the January 22 bargaining session, the Unionsubmitted a written proposal dealing with seniority termination,grievance arbitration,salesmeetingsheldduring employees days off and Sunday and holidaywork The terms of this proposal and what was saidabout them followThe parties current agreement did not include anykind of a seniority provision The Union s January 22 seniority proposal defined how seniority was to be computed and provided in substance that employees laid offfor lack of work would be laid off and recalled by seniorityHoyt stated this provision, which was apparentlytaken from a union contract in another industry, wouldnot work in the automobilesalesindustryIn its January 22 proposal involving employees termination,the Union proposed in substance to limit terminations for just cause' to establish a system of progressive discipline before an employee could be dischargedfor absenteeism or for unsatisfactory work performanceand obligated Respondent on request, to furnish the termmated employee with a written reason for his or hertermination limitedwhen during the workweek Respondent could layoff or terminate an employee for incompetence required Respondent to notify the Union inwriting when it terminated an employee required that adischarged employee file a grievance with the Unionwithin 7 days from the date of discharge and gave theUnion 14 days in which to file a grievance protesting thedischargeThis proposal also required employees whoquit to give 2 weeks notice of their intention to quit andthat employees who quit or were terminated were to bepaid all the moneys Respondent owed to themThe negotiators reviewed the Union s above describedtermination proposal and Hoyt pointed out there was nojust cause provision for terminations in the parties existing agreement nor in any contract that the Union hadwith an employer in the automobile industry and statedRespondent did not intend to have it in its agreementAlso at this point there was discussion concerning Respondent s proposal to terminate salespersons who soldno more than 10 motor vehicles a month In this regardHoyt stated if there was going to be a contract provisiondealingwith discharging employees for incompetencythat Respondent wanted it to be worded in terms of employee productivity because that was Respondents mainconcern Regarding the requirement that employees give 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnotice before quittingHoyt stated it was a fine proposalbut she did not think it would work in the automobilesalesindustry and regarding the proposal that Respondent pay the moneys it owed to terminated employees,Hoyt stated this was what Respondent was required todo by law and she had no problem with such a provisionHoyt also stated she would consider the other partsof the Union s January 22 termination proposalThe negotiators discussed theUnion s proposedgrievance/arbitration provision at length, and eventuallyagreed that Hoyt would take the Respondents and theUnion s proposals on the subject and try to combinethem into a proposal acceptable to everyoneThe Union s January 22 proposal concerning salespersons coming to sales meeting on their days off providedin substance that employees required to attend any meetings on his or her day off would be compensated $25 ifthey lived between 0-15 miles from the dealership and asmuch as $50 if they lived 50 miles or more from thedealership, and paid various other amounts between $25and $50 if they lived between 15 and 50 miles away 46There is no evidence that the parties discussed this proposalThe Union s January 22 proposal concerning Sundayand holiday work permitted Respondent to schedule aminimumof 10 salespersons on Sundays, as opposed to 8under theexistingagreement, and permitted the scheduling ofa minimum10 salespersons on Memorial Day, Independence Day, and Labor Day as opposed to 8 underthe existing agreement, and further provided that if aninsufficientnumber of salespersons volunteered forSunday or holiday work that Respondent would schedule the necessary number of employees for Sundays andholidays by inverse seniority-the least senior to bescheduled first-and also provided that volunteers wouldbe able to request specific shifts by seniority for Sundayand holiday work There is no evidence that the partiesdiscussed this proposal I note that under the existingagreement Sunday work was optional for employees aswas work on those three holidays that under the agreementRespondent was permitted to operateAs described supra Respondentin itsJanuary 5 proposal hadproposed that Sundays and all holidays be part of theemployees regular work schedule and that Respondentbe allowed to remain open on virtually every holidayDuring this meeting Bullen requested that all monetaryor economicitemsbe placed on hold until the Union wasfurnished with information about the state of Respondent sfinancial condition, and asked if Respondent wouldopen its books for the Union to look at Hoyt agreed todo this but stated she wanted someone who was qualifled to analyze the financial statements of an automobiledealershipBullenstated the Union would attempt toemploy Harry Polland to examine Respondents booksHoyt stated that Polland would be acceptableThe parties agreed toresumenegotiations on January27 and 28 and agreed to a series of four more negotiationmeetingsto be held in February 1987 Also toward theend of themeetingHoyt asked Bullen to supply her46 Respondents January 5 proposal required off duty salespersons toattend meetings on their daysoff withoutcompensationwith a complete union counterproposal in writing and dothis prior to the scheduled January 27meeting Bullenagreed to draft such a proposal and suggested that Hoytcome to his office in the Sacramento area on January 26to pick up the proposal and at that time they couldreview it together and he would answer her questionsHoyt agreedfThe January 28 1987 negotiating sessionOn January 26 Hoyt drove the approximately 90 milesto Bullen s office and was given the union proposal thatBullen had drafted but was informed by his secretarythat he was at a meeting and would not be able to meetwith her that evening to discuss the proposal Also atthat time Hoyt was notified that Bullen would be unableto meet the next day so the meeting scheduled for January 27 was canceled and the next bargaining session tookplace on January 28, as previously scheduled by the partiesThe Union s January 26 written proposal was not infact a proposal It was a recapitulation of what theUnion believed was the state of the negotiations itemsthe parties had agreed on, disagreed on, those on holdand those withdrawnThe January 28 bargaining session was an all day seslionRespondent submitted its written response to theproposals that had been made by the Union during theJanuary 22 bargaining session and modified its January22 proposal in certain respectsHoyt told the union negotiators that to meet theUnions concern about Respondents proposal concerningincreased employee working hours Respondent was proposing the following If a salesperson asked for permission to leave prior to his or her work shift and if businesswas slow Respondent would not be unreasonable in deciding whether to permit the salesperson to leave earlyif requests for additional days off were submitted at least10 days prior to the dates requested Respondent wouldconsider such requests and not act unreasonably in denying them and Respondent would post employees workschedules no later than Friday of the preceding workweek 47 Hoyt also told the union negotiators Respondentwould agree to the union proposal that Respondentshall adjust floor time including Friday weekend andholiday work if it was qualified by a proviso readingso that all employees shall have equal opportunity,rather thanequal advantage,asproposed by theUnion Bullen stated he thought this would be acceptablebutwanted to check with Union President SalvaressaEventually the parties reached agreement onthat proposalRegardingRespondentswrittenresponse to theUnion s January 22 proposals Respondent rejected theUnion s seniority proposal proposed that Respondent bepermitted to terminate employees for cause rather thanjust cause as proposed by the Union rejected the proposals concerning the progressive system of disciplinarywarnings and the proposal that employees be furnished47 This latter proposal was a part of the existing agreement but hadbeen deleted by Respondent in its January 5 proposal HAYWARD DODGEthe reason in writing for their terminations rejected theproposal that laid off employees or those discharged forlack of competency be terminated only at the end of theworkweek rejected the proposal that within 7 days ofterminating an employee Respondent was obliged to furnish the Union notice ofsaid terminationaccepted theproposal that employees who quit or were terminated bepromptly paid all moneys owed by Respondent acceptedthe proposal concerning the 7 and 14 day time limitations on the filing of discharge grievances, and acceptedthe proposal that employees who intended to quit give 2weeks notice to Respondent, but proposed that Respondent be allowed to accept such notice immediatelyRegarding the Union s January 22 grievance arbitration proposal Respondent rejected certain provisions, accepted others, and proposed that the liquidated damagesand claims limitations provisions in the 1984-1986 agreement be made an integral part of the grievance arbitration procedure, and proposed that the arbitrators authority to award backpay be limited to no more than 60days In its January 5 proposal Respondent had proposeda 30 day backpaylimitationOn the subject of Sunday and holiday work, Hoyt toldthe union negotiators Respondent rejected the union proposal,whichwould have permitted Respondent toschedule a minimum of 10 salesperson on Sunday andholidays and to use inverse seniority to schedule salespersons on those days if there were insufficient volunteers In its January 5 proposal Respondent had proposedthat Sundays and holidays be made a part of the employees regularworkweekOn the subject of employees attendance at meetingscalled by Respondent during their days off Respondentwhich had previously proposed that off duty employeesbe required to attend such meetings without compensation now proposed they be compensated $20 The Unioncountered with a proposal that Respondent pay them $30if they were required to come to the dealership for suchameeting more than once in a 4 week period 48 Hoytstated Respondent would consider this proposalRegarding healthwelfare and pension benefits andthe cost of such benefits to Respondent, the existingagreement provided for parity with the health welfareand pension provisions contained in Respondents contractwith the Machinists Union the union that represented Respondents shop employees Hoyt had previously asked the Union to furnish her with information aboutthe costs of the health and welfare benefits provided forunder the Machinists Union contract and during the January 22 negotiating session was furnished this information for the next 1 1/2 years Based on this informationand the fact Respondent knew its cost for pension benefitsunder the Machinists Union contract was $165 amonth per employee Respondentin itsJanuary 28 proposalmade the following health welfare, and pensionproposalsEmployer Proposal on Health & WelfareCost of Kaiser Health Plan SS-Pension Maintain Cur46 As noted supra the Union previously proposed that if off duty employees were required to come to the dealership for meetings on theirdays off they be compensated anywhere from $25 to $50 depending onthe distance of their residences from the dealership453rent Contribution RateThere is no evidence that thisproposalwas discussed during this meetingHoweverHoyt testified in effect that Respondents January 28health and welfare proposal provided for substantiallyless benefits for the employees than were being receivedunder the 1984-1986 agreementg The February 9 1987 inspection of Respondentsbooks and recordsAs noted supra during the January 22 bargaining sessionHoyt agreed to open Respondents books andrecords for the Union s inspection so that the Unioncould determine whether, as Respondent claimed it waslosingmoney The parties also agreed to delay any further negotiation on economic items until after the Unioninspected Respondents books and records Hoyt was advised by Union Representative Kendricks that the Unionhad employed Harry Polland to review Respondent sbooks and records and gave Hoyt his telephone numberSubsequentlyHoyt tried unsuccessfully to contact Polland by telephone in an effort to arrange for him to visitRespondents premisesto conduct his inspection Duringthe January 28 negotiatingsession,Hoyt told Kendricksabout her lack of success in having Polland return hertelephone callsKendricks contacted Polland and toldHoyt that Polland said he was too busy to review Respondent s booksand suggestedtoKendricks that DebraMcEwan, a certified public accountant, do the reviewKendricks gave Hoyt McEwan s telephone number Oneor two days later Hoyt telephoned McEwan and theyagreed that McEwan would visit Respondents premiseson February 9, 1987, at 10 am to review Respondent sbooks and records and that prior to that date McEwanwould write Hoyt describing what books and recordsshe needed to conduct her review On February 2, 1987,McEwan wrote Hoyt and described the books andrecords she needed Hoyt gave the letter to Respondent sbusinessmanager,Janice Peterson, with instructions tomake the records availableOn February 9, McEwan with an associate visited Respondent s facility and reviewed the books and recordsprovided by Respondent All the books and records requested by McEwan which existed, were furnishedexcept for some of Respondents Department of MotorVehicle sales records, which were not available at thetime and Respondents payroll tax and income tax reportswhich were at the facility of Respondents parentcompany, the Tasha CorporationWhen advised of themissing materialsMcEwan stated she would do the bestshe could with the information available but indicatedshe would not be able to do as thorough an analysis ofRespondents financialsituationaswould have been thecase if themissingrecords were available Neither at thetime nor at any othertimedidMcEwan or any representative of the Union ask thatarrangementsbe made forMcEwan to review the missing documents McEwan andher associates spent approximately 4 1/2 hours at Respondent s facility on February 5 reviewing Respondent s books and recordsBased on her February 9 inspection of Respondent sbooks and recordsMcEwan advised Union Business 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRepresentativeKendricks as follows Respondents financial statement for the calendar year 1986 showed aprofit of $116 054, certain items listed as expenses in Respondent s books of account were not justified certainother items listed as expenses in Respondents books ofaccount were not really expenses, certain sums of moneymentioned in Respondents books of account should havebeen treated as income but were not, and that during1986 Respondent lost $250 000 of sales during the perioditwas in the process of moving its facility, which wouldnot occur in 1987 In view of the aforesaid circumstances,McEwan told Kendricks that realistically itcould be said Respondent had made a profit of $697 432in 1986 and that in her opinion Respondent was not inany financial difficultyh Respondents financialsituationIn1985Respondent had a before tax profit of$327 127 In 1986 Respondent had a before tax loss of$462 194 In 1987 Respondent had a before tax loss of approximately $757 688 Respondent in fact lost substantiallymore than this in 1987 because, apparently due to Respondent s poor financial condition Respondent s parentcompany, the Tasha Corporation excused Respondent sdebts for rent,managementfees, legal fees and propertytaxes totallyalmost$500,000which had been paid in1987 by Tasha on behalf of RespondentThe above described profit and loss figures are basedon the testimony of Steven Bonovich a certified publicaccountant,who has regularly audited Respondent sbooks of account for the past several years His testimony was based on Respondents books of account and financialstatements which, when he testified were presentin the hearing room in the possession of the GeneralCounsel and the Charging Party His testimony was notchallengedUnder the circumstances I infer that therecords would have supported his testimony There is noevidence to support McEwan s testimony that Respondent sfinancial statement for the calendar year 1986showed that it made a profit of $116 054 McEwan wasnot asked to explain the basis for this testimony and nofinancial statement was produced to support her testimony Quite the opposite Respondents financial statementsfor 1986 as Bonovich testified reveal that it suffered abefore tax loss of $462 194McEwan s testimony that certain expenseitems in Respondent s books of account were not really expenses orwere not justified and her testimony that certain sums ofmoney should have been treated in Respondents booksof accountas incomewas refuted by the credible testimony of Bonovich who convincingly demonstrated thateach of the items referred to by McEwan had been properly and justifiably treated as an expense in Respondent sbooks of account and that the moneys referred to byMcEwan had been properly not treated as incomeRegardingMcEwan s assertion that Respondent lost$250,000 insalesduring the move of its facility in 1986,Bonovich testified therewas nothinginRespondent sbooks and records or the circumstances of the move thatsupported such an assertionMcEwan testified that herconclusion Respondent lost $250 000in salesduring itsmove was not based on Respondents books and recordsbut that during her February 9 visit to the dealership anunidentified man whom she testified waswith management of some form, told her that they lost $250 000during this year because of the moveRespondents books of account show that its sales in1986 totaled approximately $1 5 million less than in 1985The record does not contain dollar sales figures for 1987,however, it is apparent from the number of cars sold byRespondent in 1987 as compared to 1985 and 1986 thatthis downward trend in sales income continued in 1987Thus in 1985 Respondent sold 2686 motor vehicles, in1986 it sold 2383 motor vehicles and in 1987 it sold 1966motor vehiclesThe record reveals that throughout the year on both adaily and monthly basis Respondent is aware of the financial state of its business It receives daily reports,which show its sales, gross profits on sales and thenumber of cars sold and receives a monthly financialstatement that indicates whether it has been operating ata profit or a lossiThe February 10 1987 negotiating sessionHoyt at the end of the last negotiating session heldJanuary 28, asked Bullen to draft a written contract proposal to present at the next session scheduled for February 10 and Bullen replied, 111 see what I can doNosuch written proposal was presented by Bullen at thismeetingThe parties at the February 10 negotiating session continued to discuss the noneconomic items in dispute Bythe end of this meeting they had reached substantialagreement on major portions of the grievance arbitrationprovision except for the time limits for initial filing ofgrievances and the extent of the arbitrators authorityBullen stated the Union felt the time limits being proposed by Respondent were too restrictive whereas Hoyttook the position that the lack of time limits in the current agreement has resulted in numerous stale greivancesOn the subject of the arbitrators authority Hoyt proposed that all matters be arbitrablewhereas Bullenstated the Union wanted certain matters excluded fromarbitrationBullen also stated that the Union could notaccept Respondents proposed zipper management rightsclause and rejected Respondents term of agreement proposalwhich in substance provided for a 60-90 day reopening notice and deleted the provision in the exisitingagreementwhich required that the parties list the particular sections of the agreement that they desired tochange, when they transmitted their reopening noticesToward the end of this meeting Union RepresentativeKendricks informed Hoyt of the results of McEwan sFebruary 9 review of Respondents financial records aswell as the results of Kendrick s survey concerning thehours of operation of other dealerships doing business inthe immediate vicinity of RespondentKendncks stated he had conducted a survey of thehours of operation of the dealerships doing business inRespondents immediate vicinityHe gave Hoyt a copyof the survey, which listed 50 dealerships all of whomwere open for business during the same or similar hoursasRespondent except for approximately eight, who HAYWARD DODGEwere open longer hours The majority of the eight exceptions were owned by Respondents parent companyHoyt after reviewing the survey,toldKendricks shewas not impressed by it because it did not include all thedealerships in the geographical area from which Respondent drew its customers but was limited to the areaimmediately adjacent to Respondents business, thus itdid not include all of Respondent'scompetitorsHoytalso stated that even if only one of Respondents competitors was open for extended hours, it adversely affected Respondents ability to competeOn the subject of McEwan s February 9 review of Respondent s books and records, Kendricks stated that Respondent s contention that it had been losing money wasnot true and advised Hoyt of McEwan s above describedconclusion that Respondents financial statement for theyear 1986 showed it had made a profit and of her furtherconclusion that a review of Respondent'sbooks andrecords had revealed that the amount of this profit appeared to have been substantially understated Kendricksstated that McEwan s overall assessmentwas that Respondent felt it was not making as much money as itwould like to be making Hoyt questioned McEwan scompetence,disputed her conclusions,insistedRespondentwas losing money despite what McEwan had coneluded,and stated Respondent could not afford to continue to lose money andin order to survive it needed thecutbacks in the existing agreement that had been proposedjThe February 111987 negotiating sessionThe FebruaryI1 negotiating session beganwith Hoytpresenting a complete written contract proposal that setforth the items on which tentative agreement had beenreached as well as Respondents position on all the unresolved items Bullen later during the meetingverballymodified the Union s position on several disputed itemsAlso, after having considered the Union s new proposalsconcerning employee compensationHoyt informedBullenshe felt the Union had not moved sufficiently inthat area and as a result negotiations were at deadcenterand asked the Union to submit another proposalconcerning employees compensation Bullen replied hewould submit such a proposal at the next negotiating sesSionRespondent s February 11 proposal modified its priorproposal as follows(1)Respondent withdrew its proposalmodifying the union security language in the 1984-1986 agreement(2) Respondent qualified its definition ofa beginner salesperson-someone employed less than 6months by Respondent-with the proviso that Respondent at is discretion could advance a beginner salespersonto regular salesperson at any time during the 6 monthperiod,(3)Respondents initial proposal deleted the provision in the 1984-1986 agreement that prohibited it fromrequiring employees to work on the 8 contract holidaysand prohibited employees from working on any of thoseholidays and also deleted the provision in the 1984-1986agreement that limited the number of employees Respondent could employ on the day after Thanksgiving,and the days before Christmas and New Years Daywhereas Respondent's February 11 proposal reinstated455the above described language except for the part thatforbadeemployees from working on any of the contractholidays, and the contract holidays were reduced from 8to 5 (4)Respondentwhich previously proposed employees be paid $20 for being required to attend salesmeetings on their days off, agreed with the Union s proposal that such employees be paid $30 once every 4weeks for being required to attend such meetings (5) Respondent,which previously proposed that all salespersons receive a 25 percent commission for up to 9 sales amonth 30 percent for 10 to 14 monthly sales 35 percentfor 15 or more monthly sales, now proposed that the topcommission for its regular salespersons be 30 percent forthe monthly sale of 10 or more motor vehicles and thatbeginner salespersons receive a 25 percent commissionon all sales,(6)Respondent which previously proposeda 4 percent pack on imported motor vehicles and 3 75percent on domestic motor vehicles,now proposed toreduce the pack on the sale of domestic motor vehiclesto 3 5 percent, (7) theexisting agreement contained ascheduled of incentive bonuses for the sale of motor vehicles that Respondent had proposed to delete in its entirety,whereas its February 11 proposal contained a $500incentive bonus for the monthly sale of 15 or moremotor vehicles,(8)Respondents proposal that it be permatted to discharge for lack of performance any employeewho failed to sell 10 motor vehicles a month waschanged from 10 to 9 motor vehicles,(9) on the subjectof health,welfare, and pension benefits, Respondent sFebruary 11 health and welfare proposal provided forcurrent plans for employees only with co payments onprescription drugs, dental and vision [and]no life insurance increaseandwith respect to pension benefitsprovided forRespondent to contribute$100permonthIt is plain that Respondents new pension proposal was a substantial reduction from its prior proposalof a monthly contribution of $165 and while its newhealth and welfare benefit proposal was better in somerespects than its last proposal it was worse for the employees insofar as it expressly stated it did not covertheir dependentswhereas its prior proposal was ambiguous in thisrespectThereisno evidencethat thepartiesdiscussed the subjects of health, welfare or pension benefits either at this negotiating session or at any of thesubsequent negotiating sessionsThe Unionat this negotiating session modified its priorcontract proposals,as follows(1) In response to Respondent s proposals that it be allowed 12 special salesevents per year the Union initially countered with 4 andnow proposed 5 a year (2) the Union which previouslyproposed a 30 percent commission for the sale of 1 to 5motor vehicles a month,35 percent for 5 through 10sales, 40 percent for 11 through 15 sales 45 percent for16 through 20 sales, and 50 percent for 21 or moremonthly sales, now proposed a 30 percent commissionfor 1 through 8 monthly sales 35 percent for 9 through10 sales and 40 percent for 11 or more monthly sales, (3)the Union which previously proposed a minimum commission of $200 for each sale, now reduced this to $175,(4) the Union,which previously proposed a 1 percentpack for domestic motor vehicles and a 3 percent pack 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor the sale of imported vehicles, now proposed a 1 75percent pack for domesticsalesand a 2 percent pack forimported car sales, (5) the Union which had previouslyproposed 1 week paid vacation after 1 year of employmentcomputed at 1/52 of the employees prior yearearnings,2weeks after 2 years computed at 2/52 3weeks after 3 years computed at 3/52 4 weeks after 5years at 4/52 and 5 weeks after 7 years at 5/52 nowproposed I week of paid vacation after 1 year computedat 1/52 of the employees prior yearearnings,2weeksafter 2 years at 2/52 3 weeks after 5 years at 3/52 4weeks after 10 years at 4/52, and 5 weeks after 15 yearsat 5/52 (6) the Union, which previously proposed thatjourneymen (regular)salespersonsreceived a monthlydraw of $2000 and beginners $1500 now proposed $1750for journeymen and $1250 for beginners, (7) in responsetoRespondents proposal to delete the provision in the1984-1986 agreement that required Respondent to furnish each salesperson with a demonstrator vehicle for$175 a month the Union proposed that in lieu of a demonstrator vehicle salespersonswould receivecar expenses,which would be tied to their productivity,namely if a salesperson sold between I and 8 motor vehides a month he or she would be paid $175 for car expenses, $225 for the monthly sale of between 9 and 12motor vehicles and $275 for the monthly sale of between 13 or more motor vehicles (8) in response to Respondent s proposal that employees receive a $500 incentive bonus for the monthly sale of 15 or more motor vehides, the Union proposed they be paid $650 for the saleof 10 or more motor vehicles a monthAlso during thisbargaining session,Hoyt stated Respondent would agree to a 6 monthlimitationsperiod forbackpay claims-theamountof Respondents backpayobligation under the contractual grievance procedure-rather than the 2 month period it had been proposingprovided that the Union agree to delete the liquidateddamagesprovision from the existingagreement Bullenrejected this proposal and stated the Union would bewilling to discuss those matters if Respondent agreed towithdraw its proposed most favorednation clausek The February 121987negotiating sessionPresent for Respondent at the next negotiating sessionheld February 12 as its principal negotiator was Hoyt sassociateAttorney David Miller who had been presentduring the February 11 meeting at which time Hoyt explained to the union negotiators that he would be Respondent s negotiator at the February 12 meeting becauseHoyt due to an emergency would have to beabsentThe February 12 bargaining session was a continuationof the parties discussion of those portions of the Respondent s and Union s proposals that had been discussedduring the February 11 session No new proposals weresubmitted by either partyMiller stated he would informHoyt about what had occurred at the meeting BullenaskedMiller to inform Hoyt that the Union felt therewas no justification for the takeways," which Respondent was proposing because the Union had concluded thatRespondent was not losing money as it claimed and thatunder the circumstances the Union felt the Union s mostrecent proposals were reasonable and that Hoyt shouldseriously consider them1The February 13 1987negotiating sessionThe next negotiatingsession,held February 13, beganwith Hoyt presenting to Bullen a written contract proposal entitledHayward Dodge Bottom Line Proposalwhich in its preamble stated it represented Respondent sbottom line offer and also stated that Respondent understood that at the next negotiationmeetingscheduledfor February 17 that the Union would present its bottomline proposaland that Respondent would review theUnion s proposal in good faithin aneffort to reach anagreementThe only difference between Respondent sFebruary 13 and February 11 contract proposals wasthat the February 11 proposal provided for 12 specificsales events a year whereas the February 13 bottomlineoffer provided for 10 such eventsHoyt during this meeting advisedBullenshe was unhappy aboutBullens failure to submit a new contractproposal at this meeting and advised him that since theUnion had given her nothing to work with that the Respondent s February 13 bottom line offer is the bestwe came up with and stated she expected a counterproposal fromBullenat the next negotiatingsessionThe sole agreements reached by the parties during thismeetinginvolved two proposalsmadeby the Union, onedealing with no strike and no lockout and the other withthat section of the agreement dealing with the term ofthe agreementand the manner in which theagreementcould be reopened for negotiationsinThe February 17 negotiating sessionDue to Marcia Hoyt s sudden illness the Respondent sprincipal negotiator for the greater part of the next negotiating session held on February 17 was Attorney RalphHoyt Hoyt s associate with Hoyt attending part of themeetingThe meeting began with the parties resumingtheirdiscussionofRespondents February 13 offerwhere they had left off at their last meeting They had alengthy discussion about the contractual grievance arbitrationprocedure, in particular aboutRespondent sdesire to speed up the grievance arbitration process anditsdesire to place alimiton its backpay liability underthe contractThe parties also reviewed Respondent sFebruary 13 proposals in their entirety and during thisreview the Union indicated that its position on Respondent s most favored nation clause proposal was a flat assno and with respect to its proposal dealing with theamount of the employees sales commissions Respondentindicated for the first time that the proposal was meantto encompass both new and used car salesThe only changes made by either party in their priorbargaining positions was the Union modified its bargaining position in two respects It changed its vacation proposal by dropping the fifth week of vacation it had proposed for those employees employed 15 or more yearsand regarding employees' sales commissions proposedthat those who sold between 1 and 8 vehicles a month bepaid a 30 percent commission, those who sold between 9and 13 be paid a 35 percent commission and those who HAYWARD DODGEsold 13 or more be paid a 40 percent commission, whereas it previously had proposed to pay 35 percent commission to those who sold between 9 and 10 vehicles and40 percent commission for 11 or more vehiclesThe meeting ended without another meeting beingscheduled Rather it ended with Respondents representative stating Respondent would draft a final contract proposal that it would transmit to the Union for submissionto the Union s membership to vote on Bullen stated thatif the Respondents final contract proposal included themost favored nation proprosal that he would not guarantee that it would be submitted to the membership for avoten Respondents February 19 1987 last and finaloffer'By letter dated February 19, 1987,Hoyt transmitted toBullen Respondents final offer This document entitledLast and Final Offer of Hayward Dodge stated it wasthe last final and best offer of the[Respondent]andasked that it be submitted to the bargaining unit employees for them to vote on and advised the Union thatshould this proposal be rejected or otherwise not ratifeed,it shall nonetheless be implemented effective March1, 1987 'The Respondents February 19 last and final offer wassubstantially identical to its February 13 proposals in allrespects except for the following(1)Respondent previously had defined beginner salespersons as those not employed by Respondent for a period of 6 months of continuous employment within the past 2 years of the dateof hire or rehire whereas now Respondent proposed thatthis be changed to 4 months of continuous employmentwithin the past 18 months of the date of hire or rehire(2)Respondent had previously proposed that it be allowed to schedule 10 special sales events per year withunrestricted hours,whereas it now proposed it be allowed to schedule 8 special sales events per year withsales hours from 8 a in to 12 p in , (3)Respondent previously had proposed to delete the section of the 1984-1986 agreement that provided that no employees shall berequired or permitted to spend more than 8 hours atwork on any weekday and not more than 9 hours on Saturday whereas it now proposed that except as otherwiseallowed no employee shall be required to spend morethan 8 hours at work on Monday through Thursday andSunday or more than 9 hours on Fridays Saturdays orholidays(4)Respondent previously had proposed thatanyone failing to sell 9 or more units per month was subject to termination for lack of performance whereas itnow proposed to change this to 8 unitso Bullen andHoytdiscuss Respondents lastand finalcontract offerIt is undisputed that soon after he received the Union sFebruary 19 last and final offer contract offer that Bullencontacted Hoyt and at Bullen s request she agreed not toimplement the offer and agreed to a March 16 negotiatmg sessionHoyt s testimony concerning her conversations withBullenwhich resulted in the March 16 negotiation meet457ing, followHoyt testified that on February 23 Bullentelephoned her at home during the evening and askedhow he could persuade her not to implement Respondent s last and final contract proposal Hoyt responded bystating that the Union would have to place some proposals on the bargaining table that would enable Respondentto negotiate, that thus far the Union had given Respondent nothingHoyt cautioned Bullen not to except muchmovement from Respondent, explaining that if therewas to be any movement it would merely be to rearrange the dollars or percentages in the final offer andstatedRespondent was the bottom lineHoyt furthertestified that later the same evening Bullen telephonedagain and stated he had spoken to Union President Salvaressawho was off soul searching on the nuts andboltsof the contract, the really hard issues,whichBullen referred to as the Union s sacred cowsHoytinformed Bullen that if the Union gave Respondentsomething to negotiate on she would consider his requestthat Respondent not implement the terms of the February 19 last and final contract offer but otherwise Respondent intended to implement the terms of that offerThe next day according to Hoyt, Bullen informed herhe believed there was a possibility for movement in theUnion s bargaining position Hoyt replied that under thecircumstances she would agree to hold off implementingthe Respondents last and final contract offer and agreedto meet for negotiations on March 16 in the presence ofa Federal mediator but advised Bullen she expected himto furnish Respondent with a complete written proposalBullen testified he telephoned Hoyt on February 24 atwhich time he told her that he did not feel the partieswere at an impasse in their negotiations that he felt therewas room for further negotiations and that it would be ashame if Respondent went ahead and implemented itslastand final contract offer on March 1 because itwould throw everything into litigation and ruin the bargaining atmosphere Bullen further testified he also advisedHoyt that Salvaressa was examining the disputeditems and was soul searching where he was relative tothe scared cows referring to the provisions in the 1984-1986 agreement that the Union felt were very scared andthatRespondent wanted to modify or delete Hoyt,Bullen testified, responded by agreeing not to implementtheRespondents last and final contract offer and byagreeing to meet for negotiations on March 16 in thepresence of a Federal mediator 49On February 24 Bullen wrote Hoyt confirming theirMarch 16 negotiation meeting and confirming that Respondent s February 19 last and final contract offerwould not be implemented He ended his letter by statingit is our hope that the March 16th neogtiation seslionwill be fruitful and it is our intent to make additional movement at that meeting 'On February 26 Hoyt wrote Bullen as follows49 To the extent Bulllen s testimony can be interpreted as constituting adenial that Hoyt asked him to submit a complete written contract proposal and a denial that Sullen agreed to submit such a proposal I reject Bullen s testimony and credit Hoyt s 458DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDI am writing you so there is no misunderstandingregarding our delaying implementation of our lastand final offerWe believe an impasse does exist,and please understand that our last offer is just thatWhile there always may be room for slight adjustment, as I indicated to you by phone, if there is tobe any movement, it would merely be to rearrangethe dollars or percentages in the final offer Hayward Dodge is at the bottom lineWe have had over a dozen negotiating sessions,yet it was not until I advised you that HaywardDodge would implement its final offer that youstated to me you had Rich really soul searching'on the Union s positions I can only state that I wishthis could have occurred earlier on in negotiationsIn conclusion, I reiterate that for all intents andpurposes our last and final offer is on the table, andwe are at impasse I agreed to meet with you onMarch 16 1987 and delay implementing until thattime, hoping that the Union can find an agreementcan be reached To do so will take significant revision to or deletion of those Union sacred cows asyou call them Hayward Dodge must be competitive-both union and non union-and cannot do sowith restrictive and non sensical work provisionswhich the Union has clung to throughout negotiations I am hoping that this two week hiatus willserve a useful purpose for realistic reflection onyour part as to what is needed by Hayward Dodgeto remain competitive in this businessp The March 16 1987 negotiating sessionOn March 16 the parties negotiators met at Hoyt soffice under the supervision of Clarence Washington theFederal mediator The negotiators did not speak directlywith one another Rather they met with Washington indifferent rooms and Washington acted as a conduit Themeeting ended with Hoyt and Bullen in Washington spresence, talking brieflyWashington initiallymet with Hoyt and Hoyt explained to him Respondent's bargaining position and inthe process told him that Respondents bargaining posetionwas firm with respect to its proposals dealing withcompensation productivity Sunday and holiday openmg hours of operation grievance/arbitration, the timelimits for filing an initial grievance retirees health andwelfare, and demonstratorsWashington then met with the Union NegotiatorsBullenSalvaressaand Kedricks and advised them ofRespondents above described position During Washington s meeting with the union negotiators, Bullen verballytransmitted proposals toWashington to give to HoytBullen was unable to remember what he said to the mediator in this respect He was only able to remember thatthe proposals that he gave to Washington coveredmaybe four or five itemsSalvaressa s testimony concerning the proposals that Bullen told Washington togive to Hoyt can only be characterized as vague andevasive and he admitted he had no independent recall ofany of the proposals that Bullen transmitted to WashingtonHe testified he merely had an idea of some of theissues invovledHe then testified that the Union madecounterproposalsdealingwith commissions,monthlydraw, and hours of work More specifically he testifiedthat the proposals that Bullen gave to Washington included a two step commission structure of 30 and 35 percent 5 0a minimim commissionrate of $125 persale 51 amonthly draw identical to the amounts set forth in the1984-1986 agreement,S2 andan additional hour of workfor Saturday and Sunday in comparison to what wascontained in the 1984-1986 agreement But, later in histestimony when asked to state the proposals that Bullengave to Wahhington to transmit to the Union concerningcommissionsor hours of work or the draw Salvaressatestified he was not able to rememberConsidering Salvaressa s admittedly poor memory ofwhat Bullen stated to Washington about the Union'sMarch 16 proposals, considering Salvaressa s vague andevasive testimony on that subject, considering Salvaressa s inability to remember what Bullen said to Washington aboutcommissionsor the draw, and considering Billlen s inability to corroborate Salvaressa s testimony onthe subject of what Bullen stated to Washington concerning the Union s March 16 proposals, to be unreliableand for this reason I reject his above described testimonyin its entiretyFederal Mediator Washington, after speaking with theUnion s negotiators, returned to the room where Hoytwas waiting and told her that the Union had given him averbal counterproposal forHoyt s consideration andcommunicated the terms of that proposal to Hoyt Hoyttestified that the proposal, as communicated to her byWashington, did not address all the items that were stillin dispute, but did include moreitemsthan those thatHoyt had previously indicated to Washington that Respondent was firm about Hoyt testified in effect that thesole change in the Union s March 16 proposal, as submitted to her by Washington when compared with theUnion s prior proposal was that the Union had reduceditsvacation proposal by 1 week She testified that whencompared with the Union s prior proposal there wasvery little movement in the March 16 proposed and further testified that the March 16 union proposal did notreflect any movement at all on the disputed items thatHoyt had previously advised the Union that Respondentconsidered important such as hours of operation holidays compensation productivity and demonstratorsThe March 16 bargainingsessionended with Hoyt andBullenmeetingtogether briefly with Federal MediatorWashingtonWashington started the conversation bystatingit seemed as though the parties were having problems communicatingBullenstated he thought Hoyt hadbecome hostile and that her letter to him of February 26was hostileHoyt stated she was upset because Bullenhad not as promised submitted a written contract pro50 The Unions last commissionproposal had been 30 percent formonthly sales of I through 8 motor vehicles 35 percent for monthly sales9 through 10 and 40 percent for the sale of 1 l or more51 The Union had previously proposed a minimum commission of $175per sale52 The 1984-1986 agreementprovided for a monthly draw of $1000 forbeginnersand $1500 for journeymen The record reveals that the Union slast proposal on this subject was $1250 forbeginnersand $1750 for journeymen HAYWARD DODGEposal to her and stated that his failure to do so had hindered negotiations, and that as far as she was concernedthe Union should submit Respondents February 19 lastand final contract offer to employees for a vote Bullenstated he did not do this because the proposal included amost favored nation clause He asked Hoyt whether thatclausewas negotiableHoyt answered yes 53 Bullenstated he did not intend to negotiate about anything untilHoyt removed the most favored nation clause from Respondent s last and final contract offer and stated that ifHoyt did this, Bullen would then submit a new proposaldealingwithwages, compensation, productivity, andhoursHoyt stated she did not intend to withdraw themost favored nation clause until she could review whatBullen intended to propose Bullen replied by stating hecould not allow the employees to vote on Respondent sFebruary 19 last and final contract offer as long as it included the most favored nation clause Hoyt respondedby stating that Bullen should either submit a new contract proposal to Hoyt at this time or submit the Respondent s last and final contract offer to the employeesfor a vote Bullen answered,We 11 do what we have todoThe meeting ended at this point with Hoyt statingtake it back to the membership and let me know whatthey sayNo further negotiations were scheduledThe above description of Hoyt s March 16 conversation with Bullen was based on Hoyt s testimony Bullen stestimony differs in significant respectsHe testified theirconversation took place immediately after the mediatortold him Hoyt had stated there were certain areas inwhich Respondents bargaining position was inflexibleHe further stated that he and Hoyt discussed these noflex items but was not able to recall which items theydiscussedHe testified that he told Hoyt if Hoyt wasprepared to move in certain areas, the Union was prepared to move in certain areas, but again was unable toremember which areas he mentioned Hoyt, according toBullen, replied by stating she still had to meet with Respondent s owner Turian on these heavy issues andstated that the parties still had to address themselves tothe subject of the employees' hours of work Bullen testifled he responded by stating that this subject would beaddressed at an appropriate time and that at that timethe Union would be able to make some movement in thatarea and had already made some movement In this lastregard he testified he informed Hoyt that the Union sproposal permitting employees to volunteer for Sundaywork gave Respondent everything it needed Bullen further testified that during this conversation he advisedHoyt Respondent would have to withdraw its most favored nation clause because the Union would neveragree to a contract that included such a clause and alsoindicated to Hoyt that the Union could not move incertain areasLastly,Bullen testified he advised Hoythe intended to recommend to the Union that the unitemployees not be allowed to vote on Respondents February 19 last and final contract offer because there were53 Hoyt s undemed and credible testimony is that during one of theearlier negotiation meetings held in February 1987 she advised Sullenthat the most favored nation clause was something that there was roomfor movement on or words to that effect459certain proposals contained in that offer that would drastically change the terms and conditions of employmentof the employees employed by Respondent and have anadverse effect on the rest of the Union s membershipwithin that geographical areaIrejectedBullensabove described testimony andcredited Hoyt's version of what occurred because whenthey testified about that conversation, the testimonial demeanor of Hoyt which was good, was better than Bullen'swhich was not so goodq On March 20 1987 Respondent implements theterms of its last and final contract offerOn March 19, 1987, Bullen telephoned Hoyt s officeand left a message for her that in substance stated he hadnot submitted Respondents last and final contract offerto the employees to vote on that because he consideredit to be a potentially injurious contract he had sent itto the Union s International Union to determine whetheritwas permissible to have the employees vote for its acceptance, and he did not know when he would hearfrom the International UnionOn March 20, 1987, Respondents general manager,Lane, posted a memorandum at the dealership, addressedto all of Respondents salesemployees, which read as followsThe last and final offer of Hayward Dodge hasbeen implemented effective 12 01 AM March 20,1987Hours and days of work will be changed offective immediatelyAll items affecting compensation will be effective April 1, 1987 If you have anyquestions, ask your union representativeThat same day Lane notified the Union by letter that thismemorandum had been distributed to all of Respondent ssales employeesAs set forth in the above described memorandum theterms and conditions of employment set forth in Respondent s February 19, 1987 last and final contract offerwere implemented except for Respondents health welfare, and pension proposals nor did Respondent raise thepacks 54rThe April 2 1987 negotiating sessionOn April 2, 1987 at the request of the Federal mediator the parties resumed negotiations Like their last bargaining session the parties negotiators did not talk faceto face rather Federal Mediator Washington met withthem separatelyAlso present was Mike Day, the business representative for the Machinists Union the unionthat represents Respondent's shop employeesDay informed Hoyt that the health, welfare, and pension provisions contained in Respondents February 19last and final contract offer could not be accepted by thetrust fund that administered those provisions and thatparitywith the health and welfare provisions contained54 Respondent was unable to implement its health welfare and pension proposals because thetrustfunds involved refused to accept Respondent s contribution payments 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the MachinistsUnion contract, which was the Union'sbargaining position,must include life insurance and or-thodontia benefits.Hoyt modified Respondent's February 19 last and finalcontract offer by proposing to increase Respondent'shealth and welfare contribution payments and the bene-fits that such increased payments would provide, to in-clude life insurance and orthodontia benefits, plus otherbenefits, and, with respect to the pension benefits, pro-posed to increase its monthly contribution payments peremployee from $100 to $165 for the first year of the con-tract and proposed to renegotiate that provision after thecontract's first year.Hoyt also proposed that the sales-persons currently employed on Respondent's payroll,whether journeymen or beginners, be "red circled" to in-sulate them from the proposed (and in fact already im-plemented) reduction in commissions and reduction inother benefits, including the reduction in health and wel-fare benefits.Hoyt repeated her previous request that Bullen pro-vide Respondent with a complete written contract pro-posal. Bullen agreed to do this. The parties agreed thatHoyt would pick up the Union's written proposal thenext day at the Union's office.The meeting ended without another negotiating sessionbeing scheduled by the parties or by the Federal media-tor.s.The Union's April 2, 1987 contract proposalOn April 3, 1987, as arranged by the parties at theApril 2 negotiatingsession,Respondent transmitted tothe Union a written counterproposal in response to theUnion's February 19 last and final contract offer. Thiscounterproposal, referred to as the April 2 counterpro-posal, stated that it was being submitted "as a packageproposal" and that "if any section is rejected the entire isrejected." In short it was an all-or-nothing proposal.The Union's April 2 counterproposal significantlymodified its priorsales commissionproposal by callingfor a 30-percent commission for all motor vehicles soldregardless of the number sold or whether they were soldby aregularor a beginner salesperson, whereas its priorcommission proposal had called for a 30-percent commis-sion for monthly sales of I through 8 motor vehicles, 35-percent for the sales of 9 through 10, and a 40-percentcommission for the sale of 11 or more.55 Also thess I note,as I have found infra,that the Union'sApril 2 counterpro-posal insofar as it dealt with employee commissions was still far apartfrom Respondent's proposal on this subject. Thus, Respondent's proposal,which was tied to employee productivity and which differentiated be-tween regular and beginner salespersons,called for regular salespersonsto be paid a 25-percent commission for monthly sales of I through 9motor vehicles anda 30-percentcommission for monthly sales of 10 ormore, and for beginner salespersons to receive a 25-percent commissionon all sales.Ialso note that becasue the closer received 5 percent of the35-percent sales commission paid under the 1984-1986 agreement and be-cause the nonunit employees now doing the work formerly done by theclosers no longer received this 5 percent, but are paid a salary by Re-spondent, that the cost to Respondent of the Union's April 2 commissionproposalwas approximately the same as its cost under the 1984-1986agreement's provision.Union's April 2 counterproposal withdrew the Union'sprevious vacation proposal and for the most part accept-ed Respondent's proposal that the vacation provisions ofthe 1984-1986 agreementbe followed. Likewise, with re-spect to several of the other economic items in dispute,the April 2 counterproposal proposed that the provisionsof the 1984-1986 agreement be followed. An examinationof the Union's April 2 counterproposal reveals that, forthe most part, in those instances where it was proposingthat the economic terms of the 1984-1986 agreement befollowed, it was either identical or substantially identicalto the Union's bargaining position immediately prior tothe counterproposal. But, in at least two instances thatinvolve the contract provisions dealing with the packand incentive bonuses, the Union's April 2 counterpro-posal, by proposing the terms of the prior agreement,sought substantially greater benefits for the employeesthan had been previously proposed by the Union duringthe February 11 negotiating session. Also when the April2 counterproposal is compared with the terms of Re-spondent's February 19 last and final offer, as modifiedduring the April 2 negotiating session, it reveals that theRespondent and the Union were still far apart in theirnegotiations concerning the following items: The defini-tion of beginner salespersons; employees' working hoursincluding those proposals dealingwith holiday andweekend hours; employees' remuneration, includingthose proposals dealing with commissions for regular andbeginner salespersons, minimum commission, pack, rightto shop trades, fleet sales, incentive bonuses; demonstra-tors; claims limitation; retiree health and welfare; and thesection dealing with the term of the agreement. Also in-asmuch as the Union's April 2 counterproposal rejectedoutrightRespondent'sproposedmost-favored-nationclause, its zipper/management-rights clause, and its pro-posal giving it the right to discharge employees for lackof performance if they failed to sell a minimum numberof motor vehicles each month, it is clear that the partieswere still far apart with respect to those items.Hoyt did not respond to the Union's April 2 counter-proposal by arranging for another negotiation meetingnor by communicating with the Union concerning theproposal. She testified that her reason for not respondingto the proposal was that the meeting of April 2 endedwith the Federal mediator advising her that he wouldget back to the parties to arrange for another negotiatingsession, and testified she was waiting for the mediator toschedule another negotiating session.t.The communication between Hoyt and SalvaressaOn April 29, 1987, Hoyt and Salvaressa met at Re-spondent's premises, pursuant to Salvaressa's request, todiscuss a grievance filed by the Union protesting the ter-mination of 17 employees and the Respondent's unilateralimplementation of its February 19 last and final contractoffer.During this meeting Hoyt asked whether Sal-varessa had heard from the Federal mediator. Salvaressastated "no" and stated he thought Hoyt was supposed tocontact the mediator. Hoyt replied, "no." There was alsoa discussion about whether Hoyt had ever notified theUnion that she rejected the Union's April 2 counteroffer. HAYWARD DODGESalvaressastated Hoyt never rejected the offer Hoyt replied by stating,Well I in rejecting it now ssOn May 26, 1987 during a telephone conversation between Hoyt and Salvaressa about Respondents healthand welfare contribution payments Salvaressa stated Respondent was still operating under the terms of the 1984-1986 agreement and that health and welfare paymentcontributions were to be made pursuant to the provisionsof that agreement Hoyt replied by stating Respondentwas not operating under the terms of the 1984-1986agreementbut it had implemented its February 19 lastand final contract offer and was operating under theterms of that offer Salvaressa and Hoyt also discussedwhether Hoyt had previously advised Salvaressa thatRespondent was rejecting the Union s April 2 counterofferHoyt stated she had told him this during theirabove described April 20 meeting, whereas Salvaressadenied Hoyt stated this to him at that timeOn May 27, 1987 Hoyt wrote Salvaressa as followsIn reference to our conversation of yesterday sdate asIstated to you in the presence of MarkLane while we met in his office over the outstanding salesmens grievances, the last proposal of theUnion was rejected I further stated that I hadheard nothing further from the Federal Mediator towhich you replied that you were going to call himIcanonly assume that since I still heard nothingfrom the mediator that you did not attempt to reachMr WashingtonRegarding the trust fund payments, I will instructmy client to make payments consistent with our lastand final offer to the Trust Funds If the tender ofpayments is rejected the monies will be placed in anescrow account If coverage of the employeesceases,Iwill further instruct my client to direct allinquiries to youOn May 29, 1987 Salvaressa wrote Hoyt, as followsIn response to your letter dated May 27 1987 atno time did you mention to me that the last proposal from the Union was rejected you said that youwere waited [sic] to hear from the Federal Mediatorfor another meetingRegarding the trust fund contributions, as per ourconversation 5/26/87 I totally dispute this we arestillworking under the same agreement and thetrust fund contributions remain the sameu Silva meets with TurianDuring the spring of 1987 Fred Silva the Union s retired president, was asked by International Union Representative Bullen to meet with Hank Turian Respondent sowner in an effort to help the Union negotiate a contract with Respondent Bullen explained to Silva that theUnion s negotiations with Respondent had not mademuch progress because of Respondents insistence onseveraltakeawaysSubsequentlySilvametwith56 1 have credited Hoyt s rather than Salvaressa s testimony concernmg this meeting because Hoyt impressed me as the more credible witnessIalso note that Salvaressa did not specifically deny Hoyt told him at thismeeting that she rejected the Union s April 2 counteroffer461Turian twice in the summertime (June or July) and inSeptemberThe summermeeting,a luncheonmeeting,was held ata restaurantwith only Silva and Turian present Silvaindicated he was not sure he knew why the Union s officialshad asked him to talk with Turian and askedTurian,What s the problemTurian stated that thepartiesnegotiators were having difficulty in reaching acollective bargaining agreement Silva asked if there wasanything he could do to help matters Turian stated Silvacould help by again becoming union president because inhis opinion Silva was a reasonable person to deal withSilva stated he would like to sit down with Turian likein the old days and negotiate the agreement Turiantold him he did not think this was possible becausethings had changed, the economics had changed, that itcostmore to operate the dealership now and he hadhired an attorney to negotiate for him Silva stated hedid not really care to negotiate with lawyers and indicated he did not want to negotiate with Respondent slawyer,Marcia Hoyt because he did not think she wasqualified, that he felt she created a lot of problems andwas unreasonable Turian replied he was committed tohaving an attorney negotiate for Respondent and indicated he did not like dealing with Union President Salvaressa because of Salvaressa s lack of experience in theautomobilesalesbusiness Silva tried to persuade Turianto agree to sit down with him and negotiatean agreement Turian reiterated that things had changed since thedays Turian had become personally involved in the negotiationswith Silva and stated that now he would notsit down with Silva and negotiate unless his attorney waspresent because he did not know all the facts about thecontract, that he just knew the highlights and did not believe Silva knew all the facts Turian also stated he didnot think Silva had the authority to negotiate on behalfof the Union and indicated he could not negotiate anagreement with Silva unless Silva returned to the Unionas president The meeting ended with Silva stating he didnot know all the facts concerning the negotiations andwould contract Turian again when he learned themThe above description of the summermeetingbetweenTurian and Silva is based on Turian s testimony Silva stestimony differs considerablyHe testified they discussed specific items that had been in dispute during thecontractnegotiations-themost favored nation clausethe pack incentive bonuses and demonstrators-andTurian explained that the reason Respondent had proposed all the so called takeaways was it was losingmoney and Turian offered to prove this to Silva and themeeting ended with Turian suggesting theymeet againapproximately in a week or twoThe September 1987 meeting was also a luncheonmeetingPresentwas Tony Caruso Respondents newgeneralmanager who started work for Respondent lateinAugust 1987 As was the case at their first meetingSilva asked Turian to sit down with him like they haddone in the past when Silva was union president and negotiate an agreement And like the first meeting, Turianexplained it was no longer possible for him to personallybecome involved in the negotiations because the eco 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnomic picture was not thesameas it had been in thepast,thatRespondent was losing money and if Silvawanted to negotiate Silva would have to start fromscratch and deal with Respondent's attorneys who werehandling the negotiations,that it was not possible forTurian to fire his current negotiators and sit down andmake a deal with Silva.When Turian indicated he wasfirm in not being able to sit down and negotiate anagreement with him,Silva stated the reason the Unionhad called on him to meet with Turian was to see if hecould break the barrier that had developed betweenTurian and the Union and that Silva really did not knowwhat he was doing talking with. Turian.Silva informed Turian that the Union was adamantlyopposed to deleting the demonstrator provision from theparties' agreement,as proposed by Respondent,and alsostated the Union would never enter into an agreementwith Respondent so long as Respondent continued toinsist on a most-favored-nation clausein theagreement.Turian,afterSilva explained the meaning of such aclause, stated the Union had contracts with several otherdealerships, which differed from his contract to the bene-fitof those dealerships and that Turian did not under-standwhy another dealership should get a better con-tract than Respondent and, for that reason,his lawyerswere insisting on a most-favored-nation clause in theagreement.Turian also stated that it was not his inten-tionthat themost-favored-nation clause prevent the par-ties from reaching an agreement and stated if the Uniongave Respondent the economic relief it was demanding,Respondent would withdraw its demand for a most-fa-vored-nation clause.However,Turian was insistent thatthe rest of the economic proposals included in Respond-ent's final contract offer, especially the commission struc-ture, remain in any agreement reached by the parties inview of the financial losses Respondent had been experi-encing and told Silva that Caruso was coming into thebusiness as a 50-percent partner and it was their intentionthat in 5 years Caruso would buy out Turian's interest,so it was important that Respondent start making aprofit.At one point, when Turian stated Respondent waslosingmoney, Silva remarked that Respondent's mostrecent generalmanager,Lane, had not managed thedealership properly. Turian agreed that in the past Re-spondent had employed bad managers and had lostmoney during Lane's tenure, but stated there was noway Respondent could operate profitably with the con-tract that the Union was proposing.The meeting concluded with Turian stating he wouldtalk to his negotiators and determine whether they couldsend Silva a contract proposal that did not include themost-favored-nation clause. Silva replied he needed toget additional information about the contract negotia-tions because he did not have all the facts.The above description of the September 1987 meetingbetween Turian and Silva is based on Turian's testimony.Silva's testimony differs considerably. Silva testifiedTurian volunteered he had experienced problems withhis previous General Manager Lane, who Turian stated"was making statements as, the god damn Union, wegotta get them out of here and you guys . . . won't havea Union." Silva replied that Respondent's present manag-er,Caruso, had made the same statements to employeesand that statements like that added"fuel to the fire."Turian replied he would make sure it did not happenagain because managementshould not be telling employ-ees thingslike that. Silva further testified that he andTurian discussed some of Respondent's contract propos-alswhich had prevented the parties' negotiators fromreaching an agreement and testified Turian explained thatthese proposals were justified because Respondent waslosing money and in support of that assertion gave Silvaa financial statement that showed Respondent was losingmoney, but Silva in effect told Turian he did not believethe financial statement. The meeting ended, according toSilva,with Turian stating Respondent could live withoutsomeof theRespondent's contract proposals such as themost-favored-nation clause and the higher pack, andstated he would meet again with Silva in approximately1week or so and give Silva a new proposal and stated,"Let's see if we can put this thing to bed."It isundisputed that neither Turian nor any other rep-resentative of Respondent ever thereafter submitted anew contract proposal to either Silva or to the Union.Regarding the above-describedmeetingsbetweenTurian and Silva, I credit Turian's and reject Silva's tes-timony, in each instance where their testimony differs.My reason for doing this is that Turian's testimonial de-meanor was better than Silva's, which was not asgood.5 7v.Hoyt's November 1987meeting with BullenInNovember 1987, after the complaint against Re-spondent issued in this case, counsel for the GeneralCounsel asked Hoyt if there was any possibility of theparties settling this case short of litigation,and whenHoyt stated there might be such a possibility, counsel fortheGeneral Counsel arranged for Hoyt and Bullen tomeet alone at Hoyt's office.During Hoyt's and Bullen's November 1987 meetingeachmodified their prior contract proposals to someextent.Hoyt refused, however, to modify Respondent'sbargaining position in these respects:Hours of operation;Sunday and holiday openings; its compensation proposalsinsofar as the proposal tied compensation to productivi-ty; its proposal that it be allowed to discharge employeeswho failed to sell a certain minimum of motor vehicles;and its proposal that employees not be furnished demon-strator automobiles or a sum of money in lieu of demon-strator automobiles.Bullen also refused to yield on cer-taindisputed items that the Union viewed as "sacredcows,"explainingtoHoyt that Union President Sal-varessa was not willing to compromise on any of the dis-57 I have considered that Caruso testified"yes" when asked whetherduring the September meeting Turian told Silva, "I'llget a proposal foryou and get backto you."However, this testimony is not inconsistentwith Turian's testimony that he advised Silva he would talk to his nego-tiators and determine whether they could send Silva a proposalthat didnot include the most-favored-nation clause.Ialso note that the record re-veals thatCaruso, whowas not a participantinTurian's conversationwith Silva, hadvirtually nomemory atallof what theysaid to one an-other, thus it is not surprising that his recollection of what Turian statedwas faulty. HAYWARD DODGEputed items that the Union viewed as sacred cowssome of which were being insisted on by RespondentThe result was that Hoyt and Bullen were not able tosettle the matterw Respondents unilateral changes between lateAugust 1987 and January 1988As described in detail supra, on March 20, 1987, Respondent unilaterally changed the terms and conditionsof employment of the employees represented by theUnion by implementing its last and final contract offer,except for the sections dealing with health and welfare,pensions and packs It is also undisputed that on September 1, 1987 Respondent unilaterally changed the termsand conditions of employment of its union representedemployees, as followsPrior to September 1 pursuant to Respondents amplemented last and final contract offer, regular salespersonsreceived a 25 percent commission for the sale of Ithrough 9 motor vehicles per month, and a 30 percentcommission for the sale of 10 or more motor vehicles permonth,whereas effective September 1 1987, regularsalespersons received a 25 percent commission for thesale of 1 through 8 motor vehicles per month and a 30percent commission for the sale of 9 or more motor vehiIles per monthPrior to September 1, pursuant to Respondents implemented last and final contract offer Respondent coulddischarge a salesperson for failing to sell eight or moremotor vehicles a month whereas on September 1 1987,Respondent notified its salespersons that effective thatdate they could be discharged if they failed to sell nineor more motor vehicles for 2 months in rowAs I have indicated supra a salespersons commissionis based on a percentage of the gross profit of the transactionThe term pack refers to the cost of preparing deliveringand getting ready the vehicle that is sold Inorder to compute the salespersons commission the pack,which is a percentage of the vehicles factory invoice, isdeducted from Respondents gross profit on the particular transaction thus the higher the pack s percentage thelower the salespersons commission Prior to September1,1987,Respondents pack for domestic vehicles was 2percent of the vehicles factory invoice and for importedvehicleswas 3 percent of the factory invoice 58 Therecord also reveals that prior to September 1 besides the2 percent pack for domestic and the 3 percent pack forimported vehicles,Respondent imposed an additionalpack of $152 per vehicle, referred to as the pack onweather and interior guardwhich the salespersonscomplained aboutOn September 1 Respondent raisedthe percentage pack on domestic vehicles from 2 percentto 3 percent and eliminated the additional $152 packcharged the salespersons for weather and interior chermcal guard The record reveals that as a result of thischange in the pack that in some instances the amount ofa salespersons commission on a transaction increased, in58 1 note that even though Respondent s implemented last and finalcontract offer included a pack of 3 5 percent for domestic vehicles and 4percent for imported vehicles Respondent did not implement that part ofthe offer463other cases there was no change, and in other cases thesalespersons received less of a commissionAs described in detail supra starting in approximatelylate January 1987 or early February 1987 Respondentchanged from a system of employing two crews of salespersons who worked two shifts a day during the weekdays to a system of four crews of salespersons whoworked staggered shifts on those daysHowever ineither December 1987 or January 1988 Respondent wentback to a system of employing two crews of salespersons, one crew worked from 9 am to 3 p in and theother worked the remainder of the workday from 3 to 9p in, Monday through Friday The work schedule of thetwo crews was structured so that each Tuesday thesalespersons employed on one crew and on each Thursday the salespersons employed on the other crew wererequired to work 12 hours a day Previously under theterms of the 1984-1986 agreement and under the termsof the Respondents last and final contract offer implemented about March 20, 1987 no salesperson was required to work more than 8 hours a day on Mondaythrough ThursdayIt is undisputed that Respondent was open for businesson New Years Day in 1988 and that New Years Daywas recognized as a legal holiday under both the termsof the 1984-1986 agreement and Respondents last andfinalcontract offer implemented on March 20 1987However while the 1984-1986 agreement provided thatno employee shall be required or permitted to work onthe premises of the employer on legal holidays, the Respondent s March 20, 1987 last and final contract offerspecifically deleted that part of the 1984-1986 agreementUnder the circumstances the General Counsels contention that Respondent unilaterally changed the term andcondition of employment by requiring the salespersons towork on New Year's Day in 1988 is without meritIn itsmemo distributed to the salespersons on September 1, 1987, entitledEconomic Proposals to be Implemented,Respondent indicated it intended to implementcertain proposals dealing with among other things themonthly draw it paid to beginner salespersons the commissions it paid to beginner salespersons, the way it prorated the vacation pay of salespersons who were dascharged or quit, the amount of Respondents monthlypension fund contributions the salespersons health benefitsand retired employees health and welfare benefitsWhen the aforesaid proposals are compared with theterms of Respondents February 19, 1987 last and finalcontractofferwhichRespondent implemented onMarch 20, 1987, it reveals there are no differences between the aforesaid `Economic Proposals to be Implementedand Respondents February 19 last and finalcontract offerAlso there is no showing that any of theaforesaidEconomic Proposals to be Implemented,' setforth in the September 1 memo to the employees differed from the employees terms and conditions of employment then in effectUnder these circumstancesthere is no meet to the General Counsels contentionthat Respondent acted unilaterally on September 1 1987by implementing a lower commission rate for beginnersalespersonsby making changes in the benefit pro 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgram," and by "a prorated pay out formula for vacationtime of terminated employees."Under the parties' 1984-1986 agreement salespersonswho sold 10 motor vehicles in a month received an in-centive bonus of $500 in addition to their regular com-mission; an incentive of $1000 for selling 15 motor vehi-cles a month; and for selling over 15 vehicles a month anadditional bonus of $100 per vehicle in excess of 15. Re-spondent eliminated this program of incentive bonuseswhen about March 20, 1987, it implemented its last andfinal contract offer, which provided for the salespersonsto receive only one incentive bonus and that was a $500bonus for selling 15 or more vehicles per month. It is un-disputed that from the time Anthony Caruso replacedLane as Respondent's general manager,late in August1987 that Respondent did not pay its salespersons the in-centive bonus of $500 when they sold 15 or more motorvehicles per month.The 1984-1986 agreement contained a union-securityclause that required employees, as a condition of employ-ment,to join the Union after 30 days of employment.The union-security clause also included a further provi-sionwhich stated that "[i]n order to assist in the oper-ation of this agreement, it is agreed" that, among otherthings,Respondent was obligated to notify the Union ofthe namesof employees who quit or were terminatedand required that when an employee was hired the em-ployee report immediately to the Union. Respondent'slast and final contract offer included the aforesaid provi-sions.It is undisputed thatfromthe date Caruso became Re-spondent's general manager, in late August 1987, he didnot notify the Union about the termination of salesper-sonsand with respect to new hires, initially Caruso sentallof them to the Union for a referral slip, but in ap-proximately October or November 1987 told the newhires that since Respondent did not have a collective-bargainingcontract with the Union that they could usetheir own discretion whether they wanted to go downand join the Union. Subsequently, in January 1988, ap-parently in response to the Union's threat to disciplineemployeeswho worked on legal holidays under theterms of the 1984-1986 agreement, Respondent informedthe employees that the 1984-1986 agreement was nolonger in effect and because of that the contractualunion-security clause was not enforceable, which, Re-spondent told the employees, meant that the Union couldnot discipline them unlesstheywere union members andRespondent advised the employees that those employeeswho wished to remain union members should do so andthose who chose to withdraw from the Union in order toavoid the possibility of union discipline had the right totake a withdrawal from the Union.As I have described in detail supra, on January 13,1987, Bullen, the Union's principal negotiator, and Hoyt,Respondent's principal negotiator,agreed that when the1984-1986 agreement terminated on January 31, 1987,that the parties would extend the agreement on a day-by-day basis, with the further understanding that if one ofthe parties wanted to terminate the agreement it wouldgive the other party 72 hours' notice of its intent. TheGeneral Counsel and the Charging Party urge that the1984-1986 agreement is still in effect because neitherparty has given the 72-hour notice of intent to terminatethe agreement. This contention borders on the frivolousbecause by virtue of its February 19, 1987 written noticeto the Union of its intent to implement its last and finalcontract proposal, in the place of the 1984-1986 agree-ment, Respondent effectively gave the Union substantial-lymore than 72 hours' notice of its intention to terminatethe 1984-1986 agreement.2.Discussiona.The alleged bad faith bargainingThe complaintalleges andtheGeneral Counsel con-tends that, in violation of Section 8(a)(5) and (1) of theAct, Respondent bargained with the Union in bad faithwithout any intention of reaching an agreement. The lawis settled that in determining whether a party has negoti-ated in bad faith without any intention of reaching anagreement, it is necessary to evaluate the entire course ofthe bargaining and all the relevant circumstances sur-rounding the bargaining. In support of his argument thatRespondent engaged in overall bad-faith bargaining,counsel for the General Counsel relies on the followingfactors:Respondent proposed to eliminate or substantial-lymodify almosteveryprovision of substance in the1984-1986 agreement, and proposed to eliminate or sub-stantially reduce almost all the employees' economic ben-efits encompassed by the agreement, and proposed othermore onerous terms and conditions of employment, andliedwhen it claimed it made these proposals because itwas losing money; Respondent's bargaining position con-cerning health, welfare, and pension benefits is evidenceof its overall bad-faith bargaining; Respondent refused tosubmit a contract proposal to the Union at the parties'firstnegotiating session, even though Respondent previ-ously had prepared such a proposal for submission; Re-spondent proposed to change sections of the 1984-1986agreement, which were not listed in its letter notifyingtheUnion of its intention to reopen the agreement fornegotiations;Respondent attempted to have a Federalmediator participate in the negotiations from the very be-ginning of the negotiations; Respondent took the positionthat the negotiations had reached an impasse, eventhough the Union had just modified its bargaining pro-posals;Respondent's general manager stated he intendedto get rid of the Union and blow out the Union; and Re-spondent hired an excessive number of salespersons, in-cluding inexperienced salespersons, in order to discrimi-nate against employees because of their union sympathiesand activities. For the reasons set forth below, I find thefactors relied on by the General Counsel, when viewedseparately or altogether, fail to establish Respondent en-gaged in bad-faith bargaining.Even though Respondent proposed to eliminate orsubstantiallymodify almost every provision of substancein the 1984-1986 agreement and to eliminate or, substan-tially reduce almost every economic benefit encompassedby the agreement, and to establish more onerous termsand conditions of employment, this does not, under thecircumstances of this case, demonstrate Respondent en- HAYWARD DODGE465tered into negotiations with an intent to frustrate the bargaining process and avoid reaching an agreement withthe Union As described in detail supra, all of Respondent s bargaining proposals those dealing with noneconomic matters as well as economic ones were based onlegitimate business considerationswhich were explainedto the Union In support of its economic proposals,which substantially reduced employees existing wagesand benefitsRespondent explained it was losing moneyand competing against employers whose hours of bustnessand workers productivity were not governed bythe restrictive terms of the 1984-1986 agreement that itspositionwith respect to grievance and arbitration wasprompted by its experience with the stale grievances andother problems generated by the current grievance arbitration procedure, and that its most favored nation proposal was prompted by the Union s contracts with otheremployers containing more favorable provisions thanthose in the 1984-1986 agreement Respondents explanation for making these and its other proposals, which explanation are set forth in detail supra, were all based onlegitimate business considerationsNor does the recordcontain sufficient evidence to refute Respondents explanations for its various bargaining proposals 59 None ofRespondents explanations were so unreasonable or itlogical to warrant the conclusion that by offering themRespondent demonstrated an intent to frustrate the bargaining process and avoid reaching an agreement I alsonote that Respondents proposal that all the employeescurrently employed by Respondent would be red circled in order to insulate them from Respondents proposed wage and benefit reductionsmilitatesagainst theinference that the magnitude of the decrease in the employeeseconomic benefits proposed by Respondentconstitutes evidence of bad faith bargaining It is for allthe foregoing reasons that I find the content of Respondent s bargaining proposals fails to demonstrate Respondent made those proposals with an intent to frustrate thebargaining process, rather than for a legitimate purposeThe evidence pertinent to the General Counsels contention that Respondents bargaining about employeeshealth and welfare and pension benefits constitutes evidence of its overall bad faith bargainingis asfollows Inits January 28 1987 contract proposal Respondent proposed to pay for the cost of the Kaiser Health Plan SSone of the plans provided for under the health insuranceprovisions of the 1984-1986 agreement,60 and proposedto maintain the current rate of pension contnbution paymentswhich was $165 a month per employee under theterms of the 1984-1986 agreementThe parties did notdiscuss these proposalsHowever Respondents principalnegotiator,Hoyt, testified in effect that under the January 28 health and welfare proposal employees would59 Respondent did not lie as contended by the General Counsel andthe Union when it advised the Union it was losing money The evidencesupra, shows that in 1986 Respondent lost over$462 000 and in 1987 lostover$700 000 and in 1986 its total sales of motor vehicles dropped sharply from 1985 and in 1987 dropped sharply from 198660 The January 28 proposal was silent regarding whether employeesdependents were covered by that proposal They were coveredunder allthe health plans provided pursuant to the terms of the 1984-1986 agreementhave received substantially less benefits than they werecurrently receiving under the 1984-1986 agreement because the January 28 proposal did not grant employeesthe life insurance dental vision and prescription drugbenefits they were currently receivingOn February 11, 1987 Respondent modified its abovedescribed January 28 health and welfare and pensionproposals It now proposed to reduce its monthly pension contribution payments from $165 to $100 per employee and to use the $65 taken from the pension contributton payments to increase employees health benefits toinclude life insurance, dental, vision, and prescriptiondrug benefitsThis proposal specifically excluded employees dependents from the plan s coverage and likethe previous proposal granted employees substantiallyless health benefits than they were receiving under theterms of the 1984-1986 agreement Once again the parties did not discuss these proposalsOn April 2, 1987 Respondent modified its above describedFebruary 11 health and welfare proposals, byproposing to increase its health and welfare contributionpayments and to increase the benefits that the increasedcontribution paymentswould provide, to include increased life insurance and orthodontic benefits as well asother increased health benefits and with respect to pension contributions proposed to increase its monthly contribution payment per employee from $100 to $165 forthe first year of the contract and to renegotiate its pension proposal after the conclusion of the contract's firstyear Respondent further proposed that all the employeescurrently employed would be red circled to insulatethem from among other things the proposed reductionin health and welfare benefits 61As I have found supra Respondent had a legitimateexplanation for proposing to reduce employees economis benefits including healthwelfare, and pension benefitsWhen this circumstance is viewed in the context ofRespondents efforts to make its health and welfare proposal more acceptable to the Union by proposing to redcircleallof its current employees so they would notsuffer a reduction in their benefits and by proposing tomaintainthe current level of pension contributions for allemployees, it is clear that the General Counsel has failedtoprove that Respondents bargaining stance abouthealthwelfare and pension benefits is evidence that itwas bargaining in bad faith with no intention to reach anagreementIt is not evidence of bad faithbargainingthat duringthe firstbargaining sessionRespondent refused to submita contract proposal to the Union until after Respondentfirstconsidered the Union s proposal even though Respondent had previously prepared a contract proposal tosubmit to the Union It was not unreasonable for Respondent to first consider the Union s contract proposaland after considering that proposal to revise its alreadyprepared proposal and submit a full and complete contract proposal at the next bargainingsession,rather thanSi As I have found supra although Respondent on March 20 1987 onplementeditsFebruary 19 1987last and final contractofferitdid notimplement the health welfare and pension part of that proposal 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsubmit the outline of a proposal it had prepared prior toconsidering the Union's proposal.Likewise it was not evidence of bad-faith bargainingforRespondent to have included among its bargainingproposals changes in sections of the 1984-1986 agree-ment that were not listed in its letter notifying the Unionof its intention to reopen the agreement for negotiations.In this regard,I note the Union's initial contract propos-als, like Respondent's, included changes in sections of the1984-1986 agreement which were not among the sectionslisted in the Union's reopening letter,and the Union's re-opening letter,likeRespondent's specifically stated theUnion reserved the right during contract negotiations torevise,amend,change,or add to the list of changes enu-merated in its reopening letter. In other words, theUnion'srepresentatives,aswell as Respondent's,inter-preted the 1984-1986 agreement as not limiting negotia-tions to the contract sections specifically designated bythe parties in their reopening letters. It was only whentheUnion's lawyer entered the picture that the Uniontook this position.Under the circumstances, Respond-ent's interpretation of the 1984-1986 agreement as allow-ing it to propose changes in the sections of the agree-ment not designated in its reopening letter, cannot beviewed as evidence that Respondent was bargaining inbad faith.Also without merit is the General Counsel's contentionthatRespondent'sbad-faith bargaining is evidenced byHoyt's attempt to have a Federal mediator participate inthe negotiations immediately after the initial bargainingsession.Hoyt's effort to have a mediator enter the nego-tiations at that time is not type of conduct that consti-tutes an indicia of bad-faith bargaining.This is especiallytrue in the instant case because Hoyt's reason for askingthemediator to participate in the negotiations was notunreasonable; she thought the negotiations were going tobe difficult because of Union President Salvaressa's refus-al at the first negotiating session to discuss the Union'sbargaining proposal with Hoyt and Hoyt's prior experi-ence in negotiating collective-bargaining agreements in-volving the Union was that the negotiations went moresmoothly when a mediator was present.Hoyt'sposition that negotiations had reached an im-passe when Respondent made its February 19, 1987 lastand final contract offer, a position she voiced to theUnion,may have been premature,when measuredagainst the legal definition of impasse, but there is noevidence that Hoyt was not acting in good faith whenshe arrived at this conclusion.By February 19 the partieshad held 11 negotiating sessions and even though theUnion had modified its bargaining position in certain re-spects, the parties were still far apart on virtually each ofthe several disputed economic proposals that the partiesviewed as crucial to a new agreement.What was evenmore significant from Hoyt's point of view was that theUnion by its contract proposals had indicated it was ada-mantly opposed to either eliminating or reducing any ofthe economic benefits contained in the 1984-1986 agree-ment,except for the possible exception of the provisiondealing with incentive bonuses, whereas the essence ofthe Respondent's bargaining position was that it neededrelief from the economic provisions contained in the1984-1986 agreement because it was losing money andcould not compete successfully against some of its com-petitors.However,the Union had ignored Respondent'sbargaining position.Rather the Union had informed Re-spondent that because the accountant employed by theUnion to review Respondent'sfinancial records had ad-vised the Union that Respondent was making a profitand that the Respondent's claim that it was losing moneywas false, the Union did not believe there was a justifica-tion for any of Respondent's proposals that reduced em-ployees' wages and other economic benefits.In view ofthese circumstances-the parties were not close to reach-ing agreement on any of the disputed economic propos-als and the Union erroneously believed Respondent wasoperating at a profit and did not need the economic reliefitwas requesting-its is hardly surprising that Hoyt con-cluded that negotiations had deadlocked.Thus,whileHoyt'sconclusion that negotiations had reached an im-passe as early as February 19, 1987, may not have beenlegally correct,itcannot be said that she was acting inbad faith when she reached this conclusion.Lastly,with respect to the General Counsel's conten-tions, as I have found supra, there is no credible evi-dence that Respondent's general manager told employeesRespondent intended to get rid of the Union or blow outthe Union, and the record fails to establish Respondenthired an excessive number of salespersons,including in-experienced ones, for the purpose of discriminatingagainst employees because of their union sympathies oractivities.In evaluating the evidence to determine whether Re-spondent engaged in bad-faith or surface bargaining, be-sides the above-described factors relied on by the Gener-alCounsel,I considered Hoyt's statement to Bullen thatRespondent's last and final contract offer was"just that"and that, regardless of any bargaining movement by theUnion,Respondent was at the "bottom line"and did notintend to change the terms of that offer.I have also con-sidered that Respondent did not attempt to schedule an-other negotiation meeting after its receipt of the Union'sApril 2 bargaining proposal, even though that proposalconstituted a substantial modification of the Union's priorproposal.Hoyt's statement that Respondent'sFebruary 19 lastand final contract offer was the "bottom line" that Re-spondent did not intend to modify,does not warrant theinferenceRespondent was engaged in unlawful surfaceor bad-faith bargaining,rather than lawful hard bargain-ing.For to infer from Hoyt's comment that Respondentwould refuse to negotiate with the Union even if theUnionmodified its prior bargaining position,would"lend too close an ear to the bluster and banter of nego-tiations" and "would frustrate the Act's strong policy offostering free and open communications between the par-ties."AllbrittonCommunications,271NLRB 201, 206(1984).Regarding Respondent'sfailure to schedule anothernegotiating session after its receipt of the Union'sApril 2bargaining proposal,which proposal constituted a sub-stantialchange from the Union'sprior proposal, therecord reveals that the April 2 negotiation meeting HAYWARD DODGEended without another meeting being scheduled and withHoyt believing that any further negotiation meetings, likethe April 2 meeting itself, would be scheduled by theFederalmediatorThereafterHoyt and Salvaressa engaged in a dispute over who should contact the Federalmediator to schedule another meetingHoyt informedSalvaressa that it was Hoyt s understanding from talkingwith him that Salvaressa was going to call the mediatorand that Hoyt assumed because she had still not heardfrom the mediator that Salvaressa had not attempted tocontact him Salvaressa disputed this and told Hoyt thathis recollection was that Hoyt had indicated to him shewas waiting to hear from the mediator for another meetingThis is where the matter ended, with neither Hoytnor Salvaressa contacting the mediator to schedule anothermeeting In short both parties were equally toblame for the mediator's failure to schedule anothermeetingInanalyzingRespondents conduct to determinewhether it was engaged in unlawful bad faith bargaining,rather than lawful hard bargaining, I find it noteworthythat Respondent's conduct in certain significant respects,when viewedin itstotality, ismore consistent withgood faith rather than with bad faith bargaining In thisregard, the record reveals Respondent met its bargainingobligation by meeting regularly and frequently with theUnion, by presenting numerous written proposals, by explainmg and justifying its proposals to the Union, byagreeing to the presence of a Federal mediator to helpthe parties reach an agreement, and by supplying theUnion with requested financial information 62 It is alsonoteworthy that Respondents approach to bargainingwas cooperative in certain significant respects Respondent provided the requested financial information and bargaining proposals in a timelymanner,63Respondent attempted to accommodate the busy negotiating scheduleof the Unions principal negotiator 64 Respondents principal negotiator in an effort to move the negotiationsalong drove the approximately 90 miles to the office ofthe Union s principal negotiator to pick up a copy of theUnion s latest contract proposal and to meet with theUnion s negotiator to discuss the contents of that proposal 65 Respondent agreed to extend and in fact extended82 During theFebruary 9 1987 review by McEwan of the Respondent s books and records she was supplied with all the books and recordsshe requestedwhich were then available at Respondents facility NeitherMcEwan nor the Union ever asked Respondent to arrange forMcEwan to review the records which on February 9 were not availableatRespondentfacilityThere is no evidence that such a request wouldhave been futileRather the record indicates Respondent would havecomplied with such a requestss Indeed it was Respondent rather than the Union which displayed asense of urgencjin arrangingfor the Union s accountant to come to itspremises and review its financial recordsea As described supra during the January 13 1987 bargaining meetingSullen indicatedhe was involved innegotiationsinvolving several otheremployers and because of this it would be difficult for him to schedulefurther negotiationmeetingswith Respondent and asked if Hoyt couldwork around his busy schedule Hoyt replied she was flexible on whereand when she met and stated she would be amenable tomeeting at Bullen s office in Sacramento-a distanceof approximately 90 miles fromHoyt s office-if that would be more convenient for Bullen65 I note thatwhen Hoyt arrived at Bullen s office to pick up theUnion s contract proposal and meet with him to discuss that proposalshe learned Bullen was unable to meet with her and also discovered that467the 1984-1986 agreement, when the parties failed toreach agreement on a successor contract by the contractual anniversary date, and, pursuant to its agreement toextend the 1984-1986 agreement, Respondent continuedto inform newly hired salespersons that they were obligated to visit and join the Union pursuant to the agreement s union security clauseThe aforesaid circumstances,when viewed in their totality, do not portray anemployer that was bargaining in bad faith without anyintention of reaching an agreement rather they warrantthe inference that Respondent was engaged in good faith,albeit hard, bargainingI also note that the record reveals the Union, as wellas Respondent, was using hard bargaining tactics Thus,from the start of the negotiations the Union took the position that it would not under any circumstances enterinto an agreement that included Respondents proposedmost favored nation clause 86 And at the March 16, 1987negotiation meeting, the Union in effect refused to bargain any further with the Respondent about employeeswages, compensation, hours, and productivity unless Respondent agreed to drop its demand for the most favored nation clause Previously the Union had persuadedRespondent to postpone implementing its last and finalcontract offer by promising Respondent that at theMarch 16 bargaining session the Union would transmit toRespondent a complete and written contract proposalcontaining changes from its prior proposalDuring theMarch 16 meeting not only did the Union fail to significantly modify its prior contract proposal but also failedto submit a written contract proposal to the Union aspromised and, as indicated above, advised the Union itwould submit a new bargaining proposal dealing withwages compensation, productivity, and hours only if Respondent dropped its demand for a most favored nationclause but refused to reveal its new proposal unless Respondent first committed itself towithdrawing itsdemand for a most favored nation provision Clearly, tointelligently evaluate the Respondents bargaining posttion and the content of the Respondents bargaining proposalsit isnecessary to consider the probable effect onRespondents state of mind of the Unions above described hard bargaining tactics, as well as the effects onRespondents state of mind of the Unions erroneousbelief, expressed to Respondents negotiators on severaloccasions that Respondent was lying when it claimed itsbusiness was losing moneyIt isfor all the above reasons that after reviewing theentire course of the parties bargaining and the totality ofthe circumstances surrounding that bargaining I haveconcluded that Respondent was engaged in good faith,albeit hard, bargaining 67the contract proposal thatSullenhad prepared was not in fact a newproposal but was simply a recapitulation of what the Union believed wasthe state of the current contract negotiationsBB The onlyexplanationthat the Union offered to Respondent for itsadamant opposition to the most favored nation clause was that theUnion s International union would not permit it to accept such a clause67 Although Respondents illegal unilateral changes found infra mightbe evidence of bad faith bargaining in other contexts I am of the opinionthat the totality of Respondents conduct as described above does notestablish an intent not to reach an agreement 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDb.The alleged unilateral implementation of the termsof Respondent's last andfinalcontract offerOn March 20, 1987, Respondent unilaterally imple-mented the terms of its February 19, 1987 last and finalcontract offer, except for the provisions dealing with em-ployees' packs and health, welfare, and pension benefits.The General Counsel takes the position, as alleged in thecomplaint, that by engaging in this unilateral conductRespondent violated Section 8(a)(5) and (1) of the Act.Respondent's defense is that on March 20, 1987, when itimplemented its last and final contract offer, the bargain-ing negotiationswereat an impasse.An employer violates his duty to bargain if, when ne-gotiations are sought or are in progress, he unilaterallyinstitutes changes in existing terms and condition of em-ployment.NLRB v. Katz,369 U.S. 736, 741-743 (1962).The principal exception to this rule occurs when the ne-gotiations reach an impasse.When impasse occurs, theemployer is free to implement changes in employmentterms unilaterally so long as the changes have been pre-viously offered to the Union during bargaining.HuckMfg. Co. v. NLRB,693 F.2d 1176, 1186 (5th Cir. 1982),and cases cited. Because neither party is required to"make concessions or to yield any position fairly main-tained" in collective bargaining(NLRB v. Blevins Pop-corn,659 F.2d 1173, 1187 (D.C. Cir. 1981)),impasse is "arecurring feature in the bargaining process."BonannoLinen Service v. NLRB,454 U.S. 404, 412 (1982).Some of the relevant factors used to determine wheth-er an impasse exists are "the parties' bargaining history,the good faith of the parties in negotiations, the length ofnegotiations, the importance of the issue or issues as towhich there is disagreement [and] the contemporaneousunderstanding of the parties.":TaftBroadcasting Co.,163NLRB 475, 478 (1967), affd. sub nom.Television ArtistsAFTRA, Kansas City Local,395 F.2d 622 (D.C. Cir.1968).A genuine impasse in negotiations exists onlywhere the parties have exhausted all avenues for reach-ing agreement and there is "no realistic possibility thatcontinuation of discussion at that time would have beenfruitful."Television Artists AFTRA, Kansas City Local v.NLRB,395 F.2d 622, 628 (D.C. Cir. 1968). There is noimpasse where one of the parties makes concessions thatare not "trivial or meaningless"(NLRB v. Webb Furni-ture Corp.,366 F.2d 314, 316 (4th Cir. 1966)), for a con-cession by either party "on a significant issue in disputeprecludes a finding of impasse even if a wide gap be-tween the parties remains because under suchcircum-stances there is reason to believe that further bargainingmight produce additional movement."Old Man's Homeof Philadelphia v.NLRB,719 F.2d 683, 688 (3d Cir.1983).The essential question is whether there has beenmovement sufficient "to open a ray of hope with a realpotentiality for agreement if explored in good faith inbargaining sessions."NLRB v. Webb Furniture Corp.,supra.Applying the foregoing standards to the instant case, Ifind that the parties had reached an impasse in their ne-gotiations,when on March 20, 1987 Respondent unilater-ally implemented the terms of its last and final contractoffer.This finding is based on the totality of the follow-ing objective considerations.As I have found supra, the evidence does not establishRespondent was engaged in bad-faith bargaining, ratherRespondent bargained with the Union in good faith witha sincere desire to reach anagreement.Nor was this asituationwhere the parties were bargainingfor an initialcollective-bargainingcontract, rathersince1972 they hadsuccessfully negotiated several collective-bargaining con-tracts.Early in the negotiations the parties realized the im-portance of Respondent's proposals, which reduced andeliminatedemployees' current wage and economic bene-fitsand added to theagreementamost-favored-nationprovision and a provision giving Respondent the right todischarge employees for failingto sell a minimumnumber of motor vehicles. Respondent placed the Unionon notice that it viewed the above-described proposals ashaving paramount importance to the economic wellbeing of Respondent and that the Union's failure toaccept the necessity of such takeaways would deadlockthe entire bargaining process. On the other hand, asviewed by the Union and explained by the Union to Re-spondent, Respondent's above-described bargaining pro-posalswere unacceptable to the Union because if accept-ed they wouldmean aserious loss to its members em-ployed by Respondent and would constitute a "potential-lydangerous" collective-bargaining contract for theUnion's membership employed by other employers. Inshort early in the negotiations both parties realized thatagreement would be possible only if they were able toresolve their dispute concerning Respondent's proposedtakeaways.At the end of the March 16, 1987 negotiating session,after 12 negotiatingsessions,the parties were still farapart on all the significant issues that they realized hadtobe resolved before an agreement was negotiated.These issues involved Respondent's bargaining proposalsdealing with compensation, hours of operation, Sundayand holiday openings, productivity, demonstrator motorvehicles, compensationin lieuof demonstrator motor ve-hicles, and the most-favored-nationprovision.Not onlywas therestillanextremely wide gap between the par-ties'bargaining positions concerning all the aforesaidmatters, it is significant thata substantialnumber of theUnion's bargaining proposals called for Respondent toincreaseemployees' current economic benefits and,except for the Union's incentive bonus proposal, not oneof the Union's proposals accepted the idea of a decreasein any of the employees' current economic benefit. Thereason for the disparity between the parties' bargainingpositions is that based on the opinion of the accountant ithad employed to review the Respondent's businessrecords, the Union thought Respondent's business wasmaking a profit, instead of losing money as claimed byRespondent,68 and based on a survey of Respondent'scompetitors the Union believed that Respondent's hoursof operations, including Sunday's and holiday's, werecomparable with Respondent's competition.69 The Union88 As I have found supra, the Union's belief that Respondent wasmaking a profit and not losing money was erroneous.89 This survey considered only the employers doing business in thegeographical area adjacent to Respondent's business. The Union did notContinued HAYWARD DODGE469advisedRespondent it did not believe Respondent sclaim that it was losing money, but thought it wasmaking a profit, and disbelieved Respondents furtherclaim that it wasunableto operate competitively underthe terms of the 1984-1986 agreement Respondent replied that the Union s accountant had misinformed theUnion about the state of Respondents financial condition that Respondentwas losingmoney despite what theaccountant said, and that the Union s survey was misleading because it did not cover all of Respondents competitionViewedagainstthis background-the Union ssincerebelief that Respondent did not havea legitimatebasisfor seeking relief from the economic provisions ofthe 1984-1986 agreement and Respondents equally sincere belief that it had legitimate reasons for seeking suchrelief-it isnot surprising that the parties as of the startof the March 16 negotiating session had not made anyperceptible progress in resolving any one of the disputedcontractissueswhich the parries realized had to be resolved if they were to negotiate a contract The fact thatprior to March 16 the parties had modified their respectivepositionsincertaininsignificant respects, as described in detail supra, did not constitute, under the particular circumstances of this case, real progress towardreachingagreementon any of the critical issues This isso because Respondentremainedunyielding in its basicbargaining position that in order to operate profitablyand competitively it needed relief from the economicterms of the 1984-1986 agreement, whereas the Unionremained unyielding in its basic position that no suchreliefwas necessary because Respondent was not losingmoneyas itclaimed and was not operating at a competitive disadvantage as it claimed but was making asubstantial profit operating under the terms of the 1984-1986 agreement In view of the parties above describedunyielding bargaining positions the modifications theymade in the bargaining proposals prior to March 16,1987 did not constitute the type ofbargainingmovementwhich, when viewed in the context of what occurred onMarch 16 was reasonably calculated to give the partieshope that continuation of the negotiations following theMarch 16 negotiation meeting would be fruitfulWhat occurred during the March 16 bargainingsessionreveals that the parties held irreconcilable positions onall the criticalissuesthat divided them and reveals thatthere was no reason for either of the parties to reasonably believe a continuation of discussions would havebeen fruitfulIn a discussionbetween Hoytand Bullenwhich took place shortly before the March 16 meetingand which concerned Respondents last and final contract offer, Hoyt told Bullen that Respondents last andfinal contract offer was just that and that Respondentbelieved the negotiations wereat an impasseand that tobreak the impasse the Union at the March 16meetingwould have to submit a new bargaining proposal thatshowedsomemovement in the Unions bargaining posisurvey the entire geographical area from which Respondent drew its customers I also note that the Unions survey revealed that some of thedealerships located in Respondents immediate geographical area albeitonly a few operated for longer hours and had more flexibility to operateon Sundays and holidays than Respondent currently enjoyed under theterms of the 1984-1986 agreementtion involving the critical issues that divided the partiesBullen stated that the Union s president was searchinghis soul to determine whether or not the Union, so as toreach agreement with Respondent would be willing tosacrifice any of the sacred cows contained in the 1984-1986 agreement and promised Hoyt that at the March 16meeting the Union would furnish Hoyt with a writtencontract offerwhich that contain proposals showingmovement from Respondents previous proposals However, despite Bullen s assurances, at the March 16 meetmg the Union did not change its bargaining position asto any one of the critical issues that the parties knewthey would have to reach agreement on if they were tonegotiate a contract Rather, in response to the Respondent s last and final contract offer and in response toHoyt s statement that Respondents bargaining position,as expressed in Respondents last and final offer, wasfirm with respect to its proposals dealing with compensation, productivity, Sunday and holiday openings, hoursof operations grievance arbitration the time limits forthe filing of an initial grievance, retirees health and we]fare,and demonstrators the Union presented a verbalproposal at the March 16 meeting, which when compared to the Union s prior contract offer did not makeany additional movement on any of the crucial issues indispute, the only change made by the March 16 proposalin the Union s bargaining position was to reduce its vacation demands by 1 week Thus it is not surprising thattheMarch 16 meeting ended with neither party askingfor another negotiation meeting and with the Federalmediator not scheduling another bargaining session 70Any doubt that the negotiations were hopelessly deadlocked by the end of the March 16 negotiation meeting isremoved by the conversation between Bullen and Hoyttoward the end of the March 16 meeting Bullen informed Hoyt that the Union did not intend to bargainabout anything until Respondent dropped the most favored nation clause from its last and final contract offerand stated if Respondent did this the Union would thensubmit a new proposal dealing with wages, compensationproductivityand hoursHoytwho previouslyduring the March 16 meeting and at one of the Februarynegotiation meetings had told Bullen that Respondent smost favored nation proposal was a negotiable subjectresponded to Bullen by stating she did not intend towithdraw the most favored nation proposal until Bullenexplained to her what he proposed to offer the Respondent as a quid pro quo for dropping it Bullen refused toreveal what the Union would propose if Hoyt committedherself to withdrawing the most favored nation proposalHoyt responded by stating that Bullen should eithersubmit a new proposal right then and there or submitRespondents last and final contract offer to the employees for a vote Bullen answeredwe 11 do what we haveto do and on March 19, 1987, in effect informed Hoytthat the Union did not intend to submit a new contractproposal to the Respondent, but was in the process ofchecking with its International Union to see whether it70 SeeNLRBvCambriaClay Products215 F 2d 48 55 (6th Cir 1954)(failure of mediator to schedule further negotiation meetings creates aninference of impasse) 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcould submit Respondents last and final contract offer tothe membership, even though the offer was a potentially injurious" collective bargaining contract In otherwords, after advising Respondent that it intended tosearch its soul to determine whether it should agree tosacrifice any of the sacred cows contained in the 1984-1986 agreement as the Respondent was proposing in itslast and final contract offer, the Union on March 16 responded to Respondents last and final contract offer bysubmitting a contract proposal which did not modify theUnion s prior bargaining position with respect to any ofthe disputed items which the parties regarded as crucialto the negotiations of an agreement This circumstancewhen viewed in the light of what had occurred duringthe previous negotiation meetings-after 11 negotiationsessions there was still a wide gap separating the partieson all the issues crucial to the negotiation of an agreement, there had been insignificant bargaining movementby the parties on those issues prior to the March 16 bargaining sessionand the Union sincerely believed thatRespondents business was making a profit and that Respondent had absolutely no justification for any of its tokeaway proposals-was reasonably calculated to leadRespondent to believe that negotiations were hopelesslydeadlockedLastly the length of the negotiations here is entirelyconsistent with an impasse finding It is well settled thatparties to negotiations are not required to engage infruitlessmarathon discussions at the expense of frankstatementduring negotiations(NLRB v American National Insurance Co343 U S 395 404 (1952)), and thatthere is no rigid formula for assessing how long the partiesmust negotiate before impasse occursTeamstersLocal 745 v NLRB,355 F 2d 842, 845 (D C Cir 1966)Here the parties by the end of the March 16 bargainingsession had held 12 bargaining sessions They knew wellbefore the March 16 session which of the disputed economic issues had to be resolved in order for anew bargaining agreement to be successfully negotiated and bythe end of the March 16 session had discussed the essentialdifferences in their bargaining positions on numerousoccasionsBut there was simply no way to square theRespondents insistence on wage and benefit takeawaysfrom the existing agreement with the Unions positionthat no takeaways were justified because Respondent sclaims that it was losing money and not operating competitively under the terms of the 1984-1986 agreementwere not true Under these circumstances and considering what occurred during the parties March 16 bargaining session the Respondent at the end of the March 16session had every reason to reasonably believe that further negotiationmeetingswith the Union would notbreak the parties deadlockI have considered that during the April 2 1987 negotiating sessionwhich was called by the Federal mediatorthat Respondent, as described in detail supra modified itslast and final contract offer in certain significant respectsand that the next day the Union also modified its bargaining position in certain significant respects 71 TheGeneral Counsel urges that this conduct indicates therewas no bargainingimpasse onMarch 20, 1987 when Respondent unilaterally implemented the terms of its lastand final contract offer I do not agreeHuck Mfg Co vNLRB,693 F 2d 1176 (5th Cir 1982), and the othercases cited by the General Counsel, involve situationswhere the parties to the negotiations engaged in conductwhich indicated that further negotiations would be fruitful and engaged in this conductbefore,aswell as afterthe employers unilateralconduct Here, as I have foundsupra, the record shows that when Respondent unilaterally implemented the terms of its last and final contractoffer on March 20 1987, there was no realistic possibilitythat continuation of discussion at that time would havebeen fruitful In view of this circumstance it would be inequitable for me to rely on the Respondents or theUnion's postimpasse conduct to find that no impasse occurred previouslyMoreover, to rely solely on postimpasse conduct to find that no impasse had occurred previously would result in an unworkable rule of law becauseit isnormal during collective bargaining negotiations for an impasse to occur and subsequently to bebroken and then to recur and to be brokenagain,and fornegotiations to continue in this fashion SeeBonannoLinen Service v NLRB454 U S 404, 412 (1982) (impasseisa recurring feature in the bargaining process )It is for the reasons set forth above, that I find an impasse in contract negotiations had occurred when onMarch 20, 1987 Respondent unilaterally changed theterms and conditions of employment of its employeesrepresented by the Union by implementing the terms ofits last and final contract offer I further find that thesechanges had been previously offered to the Union duringthe bargaining which produced the impasse I find, therefore that Respondent having taken the unilateral actiondiscussed above, did not thereby violate Section 8(a)(5)and (1) of the Act Accordingly, I shall recommend dismissalof the relevant complaint allegationscThe alleged unilateral conduct which postdated theunilateral implementation of Respondents last andfinal contract offerThe complaint as amended at the start of the hearing,alleges that since approximately September 1 1987 andcontinuing to date, Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally changing the terms andconditions of employment of the employees representedby the Union In support of this allegation the GeneralCounsel presented, as described in detail supra uncontroverted evidence that Respondent during this time periodin several respects unilaterally changed the terms andconditions of employment of the employees representedby the Union as follows In late August 1987 stoppedpaying employees an incentive bonus of $500 forselling15 or more motor vehiclesin lateAugust 1987 stoppednotifying the Union of the names of the employees whoparties next met Respondent would substantially modify its last and finalThere is no evidence that during the March 16 negotiating sessioncontract offer or that the Union would also modify its bargaining postthat Respondent had any idea that subsequent to that session when theLion HAYWARD DODGEquit or were discharged,72 on September 1, 1987, increased employees commissions from 25 percent to 30percent for selling 9 motor vehicles per month on September 1,1987, notified employees that if they failed tosell 9 or more motor vehicles in a month they were bepaid a 25 percent commission for each motor vehiclesold the following month regardless of the number of vehicles sold during the second month,whereas previouslythey were paid a 30 percent commission if they sold 10ormore motor vehicles during the second month onSeptember 1 1987, notified the employees that effectivethat date they could be discharged for failing to sell 9 ormore motor vehicles for 2 months in a row whereas previously employees could be discharged for failing to sell8 or more motor vehicles in a single month on September 1, 1987 in connection with the computation of employees commissions for the sale of domestic motor vehicles, raised the pack from 2 percent to 3 percent andeliminated the additional pack of $152 charged employees for weather and interior guard get ready in December 1987 or January 1988 began to regularly require employees to work 12 hours a day on Tuesday and Thursday, whereas the employees previously were required towork only 8 hours on those daysNone of the above describedunilateral changes in employees terms and conditions of employment had everbeen proposed by the Respondent to the Union nor wereany of them reasonably comprehended within the termsof Respondents preimpasse last and final contract offerwhich was as I have found supra,lawfully implementedon March 20,1987Under these circumstances by instituting each of the above described unilateral changes inthe employees terms and conditions of employment, Respondent violated Section 8(a)(5) and(1)of the Act 73CONCLUSIONS OF LAW1Hayward Dodge, Inc, theRespondent is an employer engaged in commercewithinthe meaning of SecLion 2(6) and(7) of the Act2AutomobileSalesmensUnion Local 1095, UnitedFood and Commercial Workers AFL-CIO CLC, theUnion is a labor organizationwithin themeaning of Section 2(5) of the Act3All full timeand regular part time automobile salespersons employed by theRespondent at itsHaywardCalifornia facility excluding all otheremployees, guardsand supervisorsas definedin theAct constitute a unitappropriatefor purposes of collectivebargaining withinthe meaningof Section 9(b) of the Act72 As notedsupra Respondent was obligatedto furnish the Union withthis informationunder the terms of the1984-1986 agreementand by Respondent s last and finalcontract proposalwhichitimplemented onMarch 20 1987 in place of the terms of the1984-1986 agreement7 'The General Counsels contentionRespondents abrogation of thecontractual union securityclause constituteda violationof Sec 8(a)(5)and (1) of the Act is withoutmeritAn employers duty to enforce aunion security provisionis extinguished on the expiration of the contractinwhich theunion securityprovisionwas includedSee Bethlehem SteelCo 136 NLRB 1500 1520 (1962) affd 320 F 2d 615 (3d Cir 1963)Here asIhave foundsupra the parties 1984 1986 agreementexpiredprior toRespondent s abrogation of the agreements union security provisionAccordinglyRespondents noncompliance with the unionsecurityprovisionwas not unlawful4714 Since February 1, 1972, the above named Union hasbeen,and is now, the exclusive representative of all employees in the aforesaid bargaining unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act5Respondent violated Section 8(a)(5) and(1) of theAct when,without notifying or bargaining with theUnion,itunilaterally changed the bargaining unit employees terms and conditions of employment as followsIn late August 1987 stopped paying employees an incentive bonus of $500 for selling 15 or more motor vehiclesper month,in late August 1987 stopped notifying theUnion of the names of the employees who quit or weredischarged,on September 1 1987 increased employeescommissions from 25 percent to 30 percent for selling 9motor vehicles per month on September 1, 1987, notifiedemployees that if they did not sell 9 or more motor vehiIles a month, they would be paid a 25 percent commission for each motor vehicle they sold the next month regardless of the number of vehicles they sold during thesecond month, on September 1, 1987, in connection withthe computation of employees'commissions for the saleof domestic motor vehicles,raised the pack from 2 percent to 3 percent and eliminated the additional pack of$152, in December 1987 or January 1988 began to regularly require employees to work 12 hours a day on Tuesdays and Thursdays6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the Act7The Respondent has not otherwise violated the ActREMEDYHaving found Respondent violated Section 8(a)(5) and(1)of the Act byunilaterallychanging employeeswages, hours, and other terms and conditions of employment I shall recommend that it cease and desist therefrom and take certain affirmative action in order to effectuate the policies of the Act The remedy should be fashioned with a view toward restoring the status quo antewhich will prevent the Respondent from gaining advantage by its unfair labor practices and will place the in,lured parties as nearly as possible in the same position asif the law had been obeyed In this regard,I shall recommend that Respondent,among other things, on the request of the Union revoke until such time as Respondentnegotiates with the Union in good faith to agreement orimpasse thereon all the unilateral changes that heretofore in this Decision have been found to have violatedthe Actand to make the unit employees whole for anyfinancial loss they may have suffered by reason of theaforesaid unilateral change, with interest as prescribed inNew Horizons for the Retarded283 NLRB 1173 (1987)However,nothing here shall be construed as requiringtheRespondent to revoke any increases in wages orother benefits it has heretofore granted SeeStaters JohnsonvilleMeats,174 NLRB 693 (1969) 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed74ORDERThe Respondent, Hayward. Dodge, Inc., Hayward,California, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Refusing to bargain collectively with AutomobileSalesmen'sUnion Local 1095, United Food and Com-mercialWorkers, AFL-CIO, CLC, as the representativeof the employees in the appropriate unit describedbelow, by unilaterally changing wages, hours, or otherterms and conditions of employment of the unit employ-ees.The appropriateunit is asfollows:All full-time and regular part-time automobile sales-persons employed by Respondent at its Hayward,California facility, excluding all other employees,guards and supervisors as defined in the Act.(b) In any like or relatedmannerinterferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On the request of the above-named Union, revokethe unlawfulunilateralchanges in the employees' rates ofpay, wages, hours, and other terms and conditions of em-ployment describedin thisdecision,which were placedinto effect by Respondent in the appropriate unit, untilsuch time as Respondent negotiates with the Union ingood faith to agreement or toimpasse.(b)Make whole the employees in the appropriate unitwho have been employed during the time material forany loss of pay or other benefits they may have incurredas a result of Respondent's unlawful unilateral changes ofthe rates of pay, wages, hours, and other terms and con-ditions of employment, which were described in this de-cision,with interest as computed inNew Horizons for theRetarded,283NLRB 1173 (1987), and continue suchpayments until suchtime asRespondent negotiates ingood faith with the Union to agreement or to impasse.(c)Preserve and, on request, make available to theBoardor its agentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and allother records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business copies of the attachednoticemarked "Appendix."7:` Copies of said notice, on74 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the finding,, conclusions,and recommendedOrder shall, as provided in Sec. 102.4.8 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.75 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment offorms provided by the Regional Director for Region 32,after being signed by Respondent's authorized represent-ative, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint allegationsnot specifically found are dismissed.the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withAutomobile Salesmen's Union Local 1095, United Foodand Commercial Workers, AFL-CIO, CLC as the repre-sentative of the employees in the appropriate bargainingunitdescribedbelow, by unilaterally changing thewages, hours, or other terms and conditions of employ-ment of the unit employees. The appropriate bargainingunit is, as follows:All full-time and regular part-time automobile sales-persons employed by us at our Hayward, Californiafacility, excluding all other employees, guards, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request by the above-named Union,revoke the unlawful unilateral changes in the rates ofpay, wages, hours and other terms and conditions of em-ployment which we have instituted in the appropriatebargaining unit, until such time as we negotiate with theUnion in good faith to agreement or an impasse in nego-tiations is reached.WE WILL make whole the employees in the appropri-ate bargaining unit for any loss of pay or other benefitsthey may have suffered as a result of the aforesaid unilat-eral changes, with interest, and continue such paymentsuntil such time as we negotiate in good faith with theUnion to agreement or to an impasse.HAYWARD DODGE, INC.